 



FINAL
December 21, 2000
AMENDED AND RESTATED LICENSE AGREEMENT
THIS AMENDED AND RESTATED LICENSE AGREEMENT (“Agreement”), is dated as of
December 21, 2000 (the “Effective Date”) by and between MacMark Corporation, a
Delaware corporation (“MacMark”), Equilink Licensing Corporation, a Delaware
corporation (“Equilink”) and Sport Supply Group, Inc., a Delaware corporation
(“SSG”).
WITNESSETH:
WHEREAS, MacMark is the owner of the Trademarks (as defined below);
WHEREAS, Equilink has exclusive rights to use and license the Trademarks (as
defined below), except for such rights granted to SSG by this Agreement and the
rights granted pursuant to the Other License Agreements (as defined below);
WHEREAS, MacMark, Equilink and BSN Corp. (“BSN”) entered into a Perpetual
License Agreement, a Trademark Maintenance Agreement, and a Master Agreement
(the “1992 Master Agreement”), all dated as of February 19, 1992 (collectively
the “1992 Agreements”);
WHEREAS, BSN assigned the 1992 Agreements to SSG;
WHEREAS, the February 19, 1992 Perpetual License Agreement and Trademark
Maintenance Agreement were twice amended, once by Amendment No. 1 dated as of
November 1, 1992 and once by Amendment No. 2 dated as of October 8,1998;
WHEREAS, disputes have arisen between MacMark and Equilink, on the one hand, and
SSG, on the other hand, concerning the 1992 Agreements, as amended;
WHEREAS, the parties have resolved those disputes and others pursuant to a
Settlement Agreement dated as of December 21, 2000 (the “Settlement Agreement”);
WHEREAS, this Agreement is entered into in accordance with the terms of the
Settlement Agreement;
WHEREAS, this Agreement is intended to amend and restate, in their entirety, the
1992 Agreements, as previously amended, as those agreements pertain to SSG,
MacMark and Equilink, but not to otherwise affect the 1992 Master Agreement as
it pertains to any other parties to that agreement;
NOW, THEREFORE, in consideration of the mutual covenants made herein and for
other good and valuable consideration, the delivery, receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.   Prior Agreements. This Agreement amends, restates and replaces, in their
entirety, the 1992 Agreements and all amendments of the 1992 Agreements that
predate the Effective

1



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000


    Date of this Agreement, as those agreements pertain to SSG, MacMark and
Equilink, but not to otherwise affect the 1992 Master Agreement as it pertains
to any other parties to that agreement.   2.   Definitions. For the purposes of
this Agreement, the following terms shall have the meanings set forth below. The
singular includes the plural and vice versa as indicated by the context. Any
term defined elsewhere in this Agreement shall have the meaning set forth in
that definition wherever the term is used in this Agreement.

  2.1   “Brick and Mortar Retailer” shall mean a business, including the
advertisement, offer for sale, sale and distribution of products, that: i) is
conducted through sales in a physical store (as contrasted with a virtual store
operated using E- Commerce); and ii) where the business solely intends to sell
products exclusively to individuals for their personal use.     2.2   “Brick and
Mortar Retail Store” shall mean a means or method of doing business, including
the advertisement, offer for sale, sale and distribution of products, that: i)
is conducted through sales in a physical store (as contrasted with a virtual
store operated using E-Commerce); and ii) where the business solely intends to
sell products exclusively to individuals for their personal use.     2.3  
“Channels of Trade” shall mean conducting business (including the advertisement,
offer for sale, sale and distribution of products) through any and all means and
methods that currently exist or may exist in the future, including but not
limited to E-Commerce.     2.4   “Closeouts” shall mean MacGregor-branded
Products sold by SSG that satisfy one or more of the following: i) the
MacGregor-branded Product is no longer included in SSG’s regularly scheduled
catalogs (but excluding any closeout catalogs); ii) SSG’s current intention is
to neither reorder the MacGregor-branded Product nor to offer it for sale other
than as a closeout or discontinued item; or iii) SSG advertises it as a
“closeout,” a “discontinued item,” an “overstocked item”or “while supplies last”
item.     2.5   “Domestic Territory” shall mean the United States (including its
current and future territories, possessions, and military posts worldwide),
Canada, and Mexico.     2.6   “E-Commerce” shall mean conducting business
(including the advertisement, offer for sale, sale and distribution of products)
through a global, international, national, local or other electronic network
(such as the Internet, private network or corporate intranet), or any subpart
thereof, which may be accessed or created now or in the future, and any other
current or future means or method of advertisement, sale, order taking or
distribution via an electronic means.     2.7   “Exclusive Customers” shall
mean: (a) institutional sporting goods customers, including, but not limited to,
athletic teams, boys and girls groups (including

2



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

      without limitation JCC’s, PTA’s, and YMCA’s), businesses (that are not
Excluded Customers), camps, churches, coaches, community centers, community
service groups, dealers (that are not Excluded Customers), educational
institutions and those that buy for and that are buying for educational
institutions or for students in connection with programs sponsored by
educational institutions (including without limitation grade schools, high
schools, colleges, administrators, teachers, and coaches), federal and state
governmental subdivisions and agencies (including without limitation military
installations and prisons), health and sports clubs, hospitals, hotels, human
services, park and recreation departments, parks, property management (including
condominium, apartment and community associations), recreational departments,
resorts, retirement homes, social organizations, team sports associations and
leagues (such as little leagues), youth sports leagues, and those that buy for
and are buying for institutional sporting goods customers; and (b) any and all
customers that: i) will resell or who will offer to resell Products (as
hereinafter defined) to institutional sporting goods customers, and who also
sell sporting goods products to customers other than institutional sporting
goods customers; or ii) will resell or who will offer to resell Products (as
hereinafter defined) exclusively to institutional sporting goods customers. In
no instance shall Exclusive Customers include any Excluded Customers.     2.8  
“Excluded Customers” shall mean and be limited to those specific entities listed
on Exhibit C hereto and any other entity located in the Domestic Territory that:
i) sells exclusively to individual consumers for their personal use; and ii) is
not an On-Line Seller (as hereinafter defined).     2.9   “Otherwise Licensed
Products” shall mean and be limited to products listed on Exhibit B-2 hereto and
any products MacMark or Equilink licenses to another licensee after SSG elects
not to exercise its right of first refusal under paragraph 9 so long as such
third party license is in effect.     2.10   “Footstar Agreement” shall mean
that License Agreement between Equilink and Footstar dated March 4, 1998, a
true, correct and complete copy of which MacMark shall deliver to SSG prior to
the execution and delivery of this Agreement.     2.11   “Individual Customers”
shall mean any and all individual consumers who are purchasing a Product (as
hereinafter defined) other than for resale and that are not Exclusive Customers.
    2.12   “International Territory” shall mean all places other than the
Domestic Territory.     2.13   “K-Mart Agreement” shall mean that License
Agreement between Equilink and K-Mart dated January 23, 1989, as amended and
supplemented by the First Supplemental Agreement, Second Supplemental Agreement
and Third Supplemental Agreement dated November 16, 1989, August 30, 1990, and

3



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

      June 30, 1994, respectively, a true, correct and complete copy of which
MacMark shall deliver to SSG prior to the execution and delivery of this
Agreement.     2.14   “MacGregor-branded Product(s)” shall mean Product(s) (as
hereinafter defined) bearing or otherwise identified by the Trademarks (as
hereinafter defined).     2.15   “On-Line Sellers” shall mean any and all
entities that sell, offer to sell, resell or offer to resell a Product (as
hereinafter defined) through E-Commerce and that are not; i) Exclusive
Customers; ii) Brick and Mortar Retailers selling goods through their own
website. The parties agree and stipulate that an entity that sells, offers to
sell, resells or offers to resell a Product through E-Commerce, but also meets
the definition of Exclusive Customer in paragraph 2.7, will be considered an
Exclusive Customer for purposes of this Agreement.     2.16   “Other License
Agreements” shall mean the Regent Agreement, the K-Mart Agreement and the
Footstar Agreement.     2.17   “Outbound Freight” shall mean SSG’s Average
Freight Percentage multiplied by total sales of MacGregor-branded Products in
each Royalty Year. As used in this paragraph 2.17, “SSG’s Average Freight
Percentage” means SSG’s total cost of outbound freight divided by SSG’s net
revenues in each Royalty Year. By way of example only, in fiscal year 2000,
SSG’s Average Freight Percentage calculated under this formula was approximately
7.61 %.     2.18   “Product(s)” shall mean the products listed on Exhibit B-l
hereto and such additional products approved pursuant to paragraph 8.2 or added
pursuant to paragraphs 9 or 10.     2.19   “Regent Agreement” shall mean that
License Agreement between Equilink and Regent Sports dated September 24, 1999, a
true, correct and complete copy of which MacMark shall deliver to SSG prior to
the execution and delivery of this Agreement.     2.20   “Royalty Year” shall
mean the one-year period beginning on August 1 and ending on July 31. The first
Royalty Year shall begin on August 1, 2000.     2.21   “Trademarks” shall mean
the trademark MACGREGOR, the trademark THE ATHLETE’S CHOICE, the “M” & Design
trademark, all stylized versions and variations of these trademarks, all updated
or new stylized versions of such trademarks, all combinations of these
trademarks, and all present and future registrations or applications for
registration therefore, and shall include, but not be limited to, the trademarks
and registrations listed on Exhibit A-l hereto (the “MacMark Trademarks” and
“MacMark Registrations,” respectively) and the trademarks and registrations
listed on Exhibit A-2 hereto (the “MacGregor Corporation Trademarks” and the
“MacGregor Corporation Registrations,” respectively).

4



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000



3.   Grant of License. Subject to the applicable use restrictions imposed by the
Settlement Agreement dated April 9, 1981, among MacGregor Sporting Goods, Inc.,
MacGregor-Doniger Inc., and The Brunswick Corporation, MacMark and Equilink
hereby grant to SSG:

  3.1   Exclusive License/Exclusive Customers/Domestic. The exclusive (including
as to MacMark and Equilink) right and license to promote, advertise,
merchandise, offer for sale, sell, and distribute all MacGregor-branded
Products, through all Channels of Trade other than a Brick and Mortar Retail
Store, to Exclusive Customers located in the Domestic Territory. MacMark and
Equilink acknowledge that the right and license granted herein, includes, but is
not limited to, the right for Exclusive Customers, who have purchased or agreed
to purchase MacGregor-branded Products from SSG, to resell and distribute
MacGregor- branded Products through all Channels of Trade (including, but not
limited to, through E-Commerce and Brick and Mortar Retail Stores) and to any
person or entity.     3.2   Exclusive License/Individual Customers and On-Line
Sellers/Domestic. The exclusive (including as to MacMark and Equilink) right and
license to promote, advertise, merchandise, offer for sale, sell, and distribute
all MacGregor-branded Products, except the Otherwise Licensed Products, through
all Channels of Trade other than a Brick and Mortar Retail Store, to Individual
Customers and On-Line Sellers located in the Domestic Territory. MacMark and
Equilink acknowledge that the right and license granted herein includes, but is
not limited to, the right for On-Line Sellers, who have purchased or agreed to
purchase MacGregor- branded Products from SSG, to resell and distribute
MacGregor-branded Products, except the Otherwise Licensed Products, to any
person or entity through E-Commerce.     3.3   Non-Exclusive License/All
Customers/International. Subject to the requirements of the next sentence of
this paragraph 3.3, the non-exclusive right and license to promote, advertise,
merchandise, offer for sale, sell and distribute all MacGregor- branded
Products, through all Channels of Trade, to any person or entity of any type
located in the International Territory. This right and license is limited to
promoting, advertising, merchandising, and offering for sale MacGregor-branded
Products through English language catalogs, mailers, advertising and promotions;
salespeople; and E-Commerce (including, but not limited to, the nonexclusive
right and license to accept orders from customers who receive English language
catalogs, mailers, advertising and promotions in the International Territory or
who place orders through E-Commerce from the International Territory) and to
fulfilling such orders by shipping MacGregor-branded Products to such customers
located in the International Territory. Notwithstanding the foregoing, this
right and license does not include the right of salespersons to make in-person
sales visits to the premises of Brick and Mortar Retailers located in the
International Territory that sell exclusively to Individual Customers for the
purpose of selling MacGregor-branded Products. SSG recognizes that the rights
granted under this

5



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

      paragraph 3.3 are nonexclusive and that MacMark may license others to sell
MacGregor-branded products to customers located in the International Territory,
subject to SSG’s rights under paragraphs 9, 10 and 11 of this Agreement.     3.4
  Non-Exclusive License to Display and Advertise. The non-exclusive right and
license for SSG, customers of SSG who have or may purchase MacGregor- branded
Products from SSG, and others authorized by SSG to display and otherwise
promote, advertise, merchandise, and offer for sale all MacGregor- branded
Products, through all Channels of Trade, anywhere in the Domestic Territory or
the International Territory, to any person or entity of any type, including but
not limited to Exclusive Customers, Individual Customers, On-Line Sellers,
Excluded Customers, and the general public.     3.5   Non-Exclusive License to
Manufacture, Source, Import and Export. The non-exclusive right and license to
use, or to authorize others to use, the Trademarks anywhere in the world in
connection with manufacturing, sourcing, importing and exporting of the Products
anywhere in the world.     3.6   Domain Names. The exclusive right and license
to promote, advertise, merchandise, offer for sale, sell, and distribute all
MacGregor-branded Products using the domain names macteamsports.com,
MacGregorTeamSports.com, and MacGregorSports.com in all cases and combination of
cases and using all top level domains and suffixes (e.g., .sports, .earth, .USA,
.biz, .info, .pro, .coop, .name, etc.) that are now available or may become
available in the future (the “Domain Names”). SSG shall also have the exclusive
right to register, administer and use, in the Domestic Territory and the
International Territory, the Domain Names; provided, however, that the Domain
Names shall be the property of MacMark. SSG will register MacMark as the owner
of the Domain Names used by SSG. SSG’s use of the Domain Names during the term
of the Agreement will inure to the benefit of MacMark, and, in the event this
Agreement is terminated, SSG will transfer the administration of the Domain
Names to MacMark.     3.7   Excluded Rights. Notwithstanding paragraphs 3.1
through 3.6, SSG shall have no right to sell or distribute MacGregor-branded
Products to Excluded Customers in the Domestic Territory or to sublicense others
to sell or distribute MacGregor- branded Products to Excluded Customers in the
Domestic Territory. The rights granted to SSG herein also specifically exclude,
without the prior written consent of MacMark or Equilink, the following: (a) the
ability to own a Brick and Mortar Retailer using any of the Trademarks as part
of the name of the store, and (b) the ability to use any of the Trademarks as
part of SSG’s corporate name. Neither SSG’s use of the phrases “MacGregor Team
Sports Licensee.” “MacGregor Team Sports,” “MacGregor Sports” nor SSG’s use of
the Domain Names, including such use on catalogs, advertisements, the Internet,
web pages, business cards, letterhead, facsimile cover sheets, stationery, phone
messages and telephone usage, shall be deemed to conflict with this paragraph
3.7.

6



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

  3.8   Procedure For Otherwise Licensed Products. SSG will implement reasonable
procedures to ensure that Otherwise Licensed Products are not sold by SSG to
Individual Customers in the Domestic Territory. MacMark and Equilink acknowledge
that SSG’s procedures will be sufficient if they are substantially similar to
the procedures outlined in Exhibit D.     3.9   Premiums. SSG shall have the
right to distribute MacGregor-branded Products to all or any customers without
charge as promotional premiums in connection with purchases by those customers
of other products from SSG, so long as the value of such premiums (based on the
lowest sales price of the MacGregor-branded Product) does not exceed 10% of
SSG’s annual gross sales of MacGregor-branded Products in any single Royalty
Year. In the event the value of such premiums (based on the lowest sales price
of the MacGregor-branded Product) does exceed 10% of SSG’s annual gross sales of
MacGregor-branded Products in any single Royalty Year, SSG will include the
value of the premiums (based on the lowest sales price of the MacGregor-branded
Product and excluding Outbound Freight, taxes, returns and sales credits) over
the 10% limit as a sale for purpose of calculating the Annual Royalty due under
paragraph 4 for that Royalty Year. Notwithstanding the foregoing, this paragraph
3.9 shall not apply to the distribution of MacGregor-branded Products as samples
and not as premiums.     3.10   Customer Classification. In the event a customer
or a potential customer could fall within more than one customer classification,
then the parties agree that the customer will be considered in the customer
classification that provides SSG with the greatest rights to promote, advertise,
merchandise, offer for sale, sell and distribute MacGregor-branded Products to
that customer, provided that SSG complies with the provisions of paragraphs 3.1,
3.2 and 3.3.

4.   Royalty and Royalty Reports. SSG will pay to Equilink an annual royalty
(the “Annual Royalty”) of 2% of annual gross sales (after deducting Outbound
Freight, taxes, returns and sales credits) of MacGregor-branded Products that
exceed, for the applicable Royalty Year, $17 million; provided, however, that
once SSG’s annual sales of MacGregor-branded Products exceed $22 million, SSG is
permitted to pay a reduced annual royalty of 1% on gross sales (after deducting
Outbound Freight, taxes, returns and sales credits) of Closeouts of
MacGregor-branded Products in those Royalty Years where SSG sells
MacGregor-branded Products as Closeouts. In no event shall the 1% royalty apply
to more than 10% of total annual sales (after deducting Outbound Freight, taxes,
returns and sales credits) of MacGregor-branded Products in excess of
$22 million. The guaranteed minimum Annual Royalty shall be One Hundred Thousand
Dollars (U.S. $100,000.00) (the “Guaranteed Minimum Annual Royalty”), and the
Guaranteed Minimum Annual Royalty shall be credited against the total Annual
Royalty payable in any Royalty Year. The Annual Royalty shall be paid as
follows: (a) Fifty Thousand Dollars (U.S. $50,000) on or before January 31 of
each Royalty Year; (b) Twenty-Five Thousand Dollars (U.S. $25,000) on or before
April 30 of each Royalty Year; (c) Twenty-Five Thousand Dollars (U.S. $25,000)
on or before July 31 of each Royalty Year; and (d) the balance of any

7



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

    Annual Royalty due for a Royalty Year on or before the first September 30
following such Royalty Year.       In connection with its September 30 payment,
SSG shall submit to Equilink a report of its annual gross sales (after deducting
Outbound Freight calculated in accordance with paragraph 2.17, taxes, returns
and sales credits) of MacGregor-branded Products during the preceding Royalty
Year, which report shall be accompanied by a statement from SSG’s chief
financial officer, controller, principal accounting officer, treasurer, chief
operating officer, president or chairman that the report is correct in all
material respects. SSG shall keep, for a period of at least three (3) years
after the conclusion of the Royalty Year, accounting records showing the sales
of MacGregor-branded Products in that Royalty Year. Upon receipt of a written
request from Equilink, SSG will make available to Equilink or its authorized
representative, at Equilink’s sole expense, such accounting records of SSG and
its affiliates, assigns and sublicensees, reasonably necessary to verify SSG’s
annual sales of MacGregor-branded Products in a Royalty Year for which SSG is
obligated to maintain its accounting records under this Agreement as of the time
the request is made. Once during each Royalty Year after the Effective Date of
this Agreement and once after the termination of the Agreement in accordance
with paragraph 6, Equilink shall be entitled to an independent audit of SSG’s
accounting records by a Big 5 public accounting firm or a regional accounting
firm that is mutually acceptable to the parties and, in either case, that is not
the auditor for Equilink or any of its affiliates, including but not limited to
MacMark and Riddell Sports, Inc., to determine SSG’s sales of MacGregor-branded
Products for the previous two (2) Royalty Years. The audit shall be limited to
the determination of SSG’s sales of MacGregor-branded Products for the previous
two (2) Royalty Years, shall not include any Royalty Year previously audited,
shall not include any period prior to July 31, 2000, and shall be conducted
during normal business hours at SSG’s home office at a date and time to be
mutually agreed upon by the parties. The cost of the audit shall be paid by
Equilink unless the audit shows that SSG has understated sales of
MacGregor-branded Products or overstated deductions for the Royalty Year in
question by more than 10%, in which case SSG shall pay all of Equilink’s costs
of the audit and any additional royalty that is due. Equilink, MacMark and its
auditors agree to maintain the confidentiality of and not disclose to third
parties the information SSG provides in connection with any such audit.   5.  
Term. The “Term” of this Amended and Restated License Agreement shall commence
as of the Effective Date and shall continue in full force and effect for a
period of forty (40) years unless terminated pursuant to paragraph 6 of this
Agreement. This Agreement shall be automatically renewed for successive forty
(40) year periods unless terminated pursuant to and in accordance with paragraph
6 of this Agreement.   6.   Termination. This Agreement shall be terminable only
in accordance with the provisions of this paragraph 6.

  6.1   Material Breach of Agreement. In the event of any material breach of
this Agreement, the aggrieved party shall promptly provide written notice of the
specific material breach, and, except as set forth in paragraph 6.2, the party

8



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

      committing such breach shall have sixty (60) days after its receipt of the
written notice of the specific material breach to effect a cure thereof. If such
a material breach is not cured within such sixty (60) day period, the aggrieved
party shall have the right to terminate this Agreement by written notice of
termination, provided, however, if such material breach is of a nature that it
is unable to be cured within such sixty (60) day period despite the good faith
efforts of the party receiving the notice, then the aggrieved party may not
terminate this Agreement so long as the other party is diligently procuring such
cure and, in fact, subsequently effects such cure within a reasonable period of
time. A material breach of this Agreement is not subject to the dispute
resolution provision in paragraph 21.     6.2   Nonpayment of Royalty. SSG’s
failure to pay the Guaranteed Minimum Annual Royalty (or any portion thereof) in
accordance with the provisions of paragraph 4 shall be considered a material
breach of this Agreement that is subject to cure within ten (10) business days
after SSG’s receipt of a written notice of such breach. SSG’s failure to pay any
material amount due under paragraph 4 of this Agreement other than the
Guaranteed Minimum Annual Royalty shall be considered a material breach of this
Agreement that is subject to cure within sixty (60) days after SSG’s receipt of
a written notice of the specific amount due to Equilink, provided, however, if:
i) there is a good faith dispute about the amount that is due to Equilink under
paragraph 4, then SSG’s failure to pay the disputed amount will not be a
material breach of this Agreement unless SSG fails to pay to Equilink any amount
ultimately deemed due within sixty (60) days of the final resolution of the good
faith dispute; or ii) as a result of an audit conducted in accordance with
paragraph 4 of this Agreement, it is determined that SSG owes Equilink an
additional amount under paragraph 4, then SSG’s failure to pay that amount will
not be a material default of this Agreement unless SSG fails to pay to Equilink
any amount ultimately deemed due within thirty (30) days of the final resolution
of the audit.     6.3   Non-Material Breaches. In the event of any non-material
breach under this Agreement, the aggrieved party shall promptly provide written
notice of the non- material breach. The parties agree that non-material breaches
cannot be a basis for terminating this Agreement and shall be subject to the
dispute resolution provision in paragraph 21, except as provided in paragraphs
6.4, 6.2 and 6.1. The parties further agree that the matters that may result in
non-material breaches include, but are not limited to, the following:

  6.3.1   Whether SSG has complied with the procedures referenced in paragraph
3.8;     6.3.2   Whether SSG has sold a MacGregor-branded Product to a customer
that is not covered by SSG’s license under this Agreement;     6.3.3   Whether
SSG has sold a MacGregor-branded product that is not covered by SSG’s license
under this Agreement;

9



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

  6.3.4   Whether a product advertised, offered or sold by SSG is a new product
that requires approval under paragraph 8.2 or is already a Product as defined in
this Agreement;     6.3.5   Whether a customer is an Excluded Customer,
Exclusive Customer, Individual Customer or On-line Seller as defined in this
Agreement;     6.3.6   Whether SSG or Equilink has complied with the approval
provisions of paragraph 8, including paragraph 8.1 (quality of product),
paragraph 8.2 (new product approval) and paragraph 8.3 (advertising approval);  
  6.3.7   Whether SSG has complied with the requirements of paragraph 12 (use of
Secondary Marks);     6.3.8   Whether SSG has complied with the provisions of
paragraph 13;     6.3.9   Whether SSG has complied with the provisions of
paragraph 3.9 (Premiums);     6.3.10   Whether a third-party manufacturer meets
the requirements of paragraph 14 and/or whether SSG has complied with the
requirements of paragraph 14;     6.3.11   Whether SSG has complied with the
requirements of paragraph 19;     6.3.12   Whether SSG or MacMark have complied
with the requirements of paragraph 16 (Trademark and Registration Maintenance);
and     6.3.13   Whether SSG, MacMark or Equilink have complied with the
requirements of paragraph 21 (Dispute Resolution Procedure for Certain
Disputes).

  6.4   Reoccurring, Intentional or Reckless Non-material Breaches. If SSG has:
i) intentionally and willfully, or ii) recklessly failed to obtain the approval
required under paragraph 8.2 for more than five (5) products in any single
Royalty Year, then such intentional and willful failure shall constitute a
material breach of the Agreement that is subject to the provisions of paragraph
6.1. In that case, SSG will be deemed to have cured the breach by either
obtaining Equilink’s approval for the products in accordance with the provisions
of paragraph 8.2 or by stopping future sales of the products within sixty days
of SSG’s receipt of the notice required by paragraph 6.1.       6.5   Failure To
Reach Target Revenues. Any party may terminate this Agreement on sixty (60) days
prior written notice if SSG’s gross revenues from the sale or other distribution
of MacGregor-branded Products for any Royalty Year beginning with the Royalty
Year ending July 31, 2005 are less than the Target Revenues (as defined below).

10



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000



      For the Royalty Year ended July 31, 2005, “Target Revenues” shall be
$8,250,000. For each Royalty Year thereafter, “Target Revenues” shall be
increased or decreased, as applicable, by the percentage change in the U.S.
Bureau of Labor Statistics, Producer Price Index for Selected Commodities
(Annual) — Miscellaneous Products — Toys, Sporting Goods, Small Arms, Etc. for
the calendar year immediately preceding the calendar year for which “Target
Revenues” are being calculated, provided that in no event shall such adjustment
exceed 3% of the then applicable “Target Revenues. ” If the adjustment would
have exceeded 3%, but for the foregoing, such amount in excess of 3% shall be
carried forward and, subject to the 3% annual adjustment, be used to increase or
decrease future adjustments.     6.6   Voluntary Termination By SSG. SSG may
terminate this Agreement effective on the tenth (10th) year anniversary of this
Agreement and on each subsequent fifth (5th) year anniversary (i.e., the 10th,
15th, 20th, 25th year anniversary, etc.) by giving 180 days written notice to
MacMark and Equilink prior to such anniversary.

7.   Rights Upon Termination. Upon termination of this Agreement, unless
otherwise permitted by MacMark or Equilink, SSG shall discontinue using the
Trademarks in connection with the manufacture, advertisement, sale, distribution
and promotion of the MacGregor-branded Products, with the following exceptions:

  7.1   Catalog Fulfillment. SSG and its authorized agents and sublicensees
shall be permitted to use the Trademarks in accordance with the provisions of
this Agreement to fulfill any orders for MacGregor-branded Products received as
a result of catalogs then in circulation, including catalogs published by
customers of SSG.     7.2   Inventory Depletion. For twenty-four (24) months
(the “Sell-Off Period”) following the termination of this Agreement in
accordance with the provisions of paragraph 6, SSG shall be permitted to
advertise, sell or otherwise distribute (a) SSG’s inventory of all
MacGregor-branded Products and unfinished Products meant to be MacGregor-branded
Products when finished, including the right to finish any work-in-process and
use supplies of raw materials on hand or ordered, (b) all MacGregor-branded
Products ordered from a supplier prior to termination under purchase orders
which cannot be cancelled without penalty to or a claim against SSG and (c) all
MacGregor-branded Products ordered prior to termination under binding sales
orders outstanding at the time of such termination which sales orders cannot be
cancelled without penalty to or a claim against SSG.     7.3   Continuing
Obligations. The parties agree that during the Sell-Off Period, they shall abide
by and uphold their rights and obligations accrued or existing as of termination
of the Agreement. The parties further agree that the representations, rights and
obligations contained in paragraphs 6, 7, 25, 26, 28, 30 and 33 will survive the
termination of this Agreement.

11



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000



  7.4   Royalty Obligation. At the conclusion of the Sell-Off Period, SSG’s
obligation to pay Equilink any future royalty, including the Guaranteed Minimum
Annual Royalty, shall terminate, provided, however, this provision will not
affect SSG’s obligation to pay Equilink any royalty due and owing as of the end
of the Sell-Off Period. If the Sell-Off Period ends at any time other than the
end of a Royalty Year, the Guaranteed Annual Minimum Royalty for that Royalty
Year will be pro-rated based on a fraction, the numerator of which is the number
of months of the Royalty Year that occurred prior to the end of the Sell-Off
Period and the denominator of which will be 12.     7.5   Notice To Suppliers.
On or before the 90th day after the valid termination of this Agreement in
accordance with the provisions of paragraph 6, SSG will send written notice, at
their last known address, to those suppliers who, in the twelve (12) months
immediately prior to the effective date of the termination, have supplied
MacGregor-branded Products to SSG, that the Agreement has been terminated and
that any further rights to manufacture MacGregor-branded Products are limited to
the rights contained in paragraph 7 of this Agreement, and SSG will in writing
certify to MacMark that such notices have been sent. Further, after the
Sell-Off-Period, SSG will reasonably cooperate with MacMark to confirm whether a
company subsequently accused of infringement of the Trademarks was a SSG
supplier prior to the termination of this Agreement and whether such company
received notice under this paragraph 7.5.

8.   Quality Control, New Product Approval and Advertising Approval. For so long
as SSG shall manufacture, sell and advertise any MacGregor-branded Products:

  8.1   Quality Control and Inspection. The use by SSG of the Trademarks and the
manufacture and sale of any Products in association therewith, shall
substantially conform to the standards of quality employed by SSG as of the
Effective Date. SSG shall permit Equilink and its designees, on prior written
notice to SSG, one (1) visit per calendar year at Equilink’s sole expense to
inspect all the facilities and equipment used in connection with the manufacture
of MacGregor-branded Products, and to make such additional inspections upon
SSG’s consent, which shall not be unreasonably withheld, in order to assure that
such MacGregor- branded Products substantially conform to these standards.    
8.2   New Product Approval. If SSG desires to use a Trademark in connection with
a product that is not covered by this Agreement, then SSG, subject to the terms
of this paragraph, may make available a sample of the product to Equilink for
approval, which approval shall not be withheld unless (a) another party holds
the exclusive right and license to use the Trademark on the proposed new
product; (b) the proposed new product exposes Equilink or MacMark to an
unreasonable risk of liability that is not covered by the insurance required by
paragraph 18 below; or (c) the new product is not of the same quality as the
MacGregor- branded Products offered by SSG as of the date of this Agreement. For
any proposed new product with a standard freight rating equal to or less than
FAK 50, SSG shall send a sample of the product and a completed New Product
Approval

12



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

      Request Form substantially in the form attached as Exhibit E to Equilink,
c/o Bill Sherman, 3670 Milwaukee Ave, Chicago, Illinois, 60641 (or such other
person designated by Equilink in accordance with the notice provisions of
paragraph 24) and a picture of the product to Equilink, c/o Arlana Cohen, St.
Onge Steward Johnston & Reens, L.L.C., 986 Bedford Road, Stamford Connecticut
06095 (or such other person designated by Equilink in accordance with the notice
provisions of paragraph 24). For any proposed new product with a standard
freight rating greater than FAK 50, SSG shall submit a picture of a sample of
the proposed new product to Equilink at both addresses specified above, along
with a written notice advising where Equilink can (at Equilink’s option and
expense), inspect a sample of the proposed new product. If Equilink fails to
object in writing to the quality of proposed product within ten (10) days after
its receipt of the New Product Approval Request Form, then SSG’s use of the
Trademarks on the new product will be deemed approved and the definition of
Products will be deemed amended to include the new proposed product. Color
changes, model changes, style and grade designations, cosmetic type changes, or
changes that do not materially alter the specifications of a Product will not
constitute a new product that requires Equilink’s approval under this paragraph.
The interim approvals given by MacMark and Equilink through its counsel during
the negotiation of this Agreement are ratified by MacMark and Equilink.     8.3
  Materials Approval. MacMark and Equilink acknowledge that they have approved
SSG’s current use of the Trademarks in advertising and promotional materials,
including but not limited to: (a) SSG’s uses on business cards, letterhead,
facsimile cover sheets, and stationery, examples of which are attached hereto as
Exhibit F; and (b) the uses in the catalogs and web pages listed on Exhibit G.
SSG will provide to Equilink (c/o Arlana Cohen, St. Onge Steward Johnston &
Reens, L.L.C, 986 Bedford Road, Stamford Connecticut 06095, or such other person
designated by Equilink in accordance with the notice provisions of paragraph
24), for approval, a preproduction print of any advertising, catalog page or
other promotional material that contains a use of the Trademarks that was not
previously approved and a completed New Advertising and Promotional Approval
Request Form substantially in the form attached as Exhibit H; provided, however
any use by SSG or others (in accordance with paragraph 3.4) of the Trademarks
that does not materially differ from the uses by SSG previously approved by
Equilink or MacMark (including but not limited to replicating such uses on
Internet web pages, fliers, mailers and other advertising pieces) will not
require any additional approvals. Equilink will not withhold its approval of the
proposed use of the Trademarks unless: (a) such proposed use would violate the
applicable use restrictions imposed by the Settlement Agreement, dated April 9,
1981, among MacGregor Sporting Goods, Inc., MacGregor-Doniger Inc., and The
Brunswick Corporation; (b) such proposed use does not depict the Trademarks in a
type style previously in use or otherwise approved; or (c) such proposed use of
the Trademarks identifies products which are not defined in Exhibit B-l or
otherwise subject to this Agreement. If Equilink does not object in writing to
the proposed new uses of the Trademarks within ten (10) days after its receipt
of the

13



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

      material, the proposed new uses will be deemed approved. The interim
approvals given by MacMark through its counsel during the negotiation of this
Agreement are ratified by MacMark and Equilink.

9.   Right Of First Refusal — Additional Products. Equilink and MacMark grant to
SSG the first right to obtain a license to use the Trademarks in connection with
any products not included in the definition of “Products” in this Agreement or
otherwise approved by MacMark or Equilink and on which Equilink or MacMark may
license the Trademarks, except (a) a license for the right to sell sneakers,
athletic and other types of street shoes (but excluding cleats and rollerblades)
under the Trademarks; or (b) a license to a third-party (including Regent) for
the right to sell any products under the Trademarks whereby sales by the
prospective third-party licensee of said products are strictly limited to Brick
and Mortar Retailers that are not SSG’s Exclusive Customers and whereby said
products may not be advertised, displayed, promoted, merchandised, offered for
sale, sold or distributed by the prospective third-party licensee through
E-Commerce. Any third-party license that is limited as set forth in (b) above,
will set forth the limitations in writing and provide that the third-party
licensee cannot circumvent these limitations by arrangements that would result
in the licensed products being sold via E-Commerce without the owner of the
Brick and Mortar Retailer first purchasing the goods from the licensee. SSG
recognizes that a Brick and Mortar Retailer who legitimately purchases goods
from another licensee will have the ability to resell the goods on the Brick and
Mortar Retailer’s own web site. Both Equilink and MacMark shall give SSG sixty
(60) days prior written notice of any intent to license to a third-party the use
of the Trademarks in connection with a specified product not included in the
definition of Products in this Agreement. Unless SSG notifies Equilink or
MacMark within sixty (60) days after SSG receives the notice from Equilink or
MacMark that SSG intends to sell such product, Equilink or MacMark may proceed
to license such third party. If SSG notifies Equilink or MacMark within sixty
(60) days after SSG receives the notice from Equilink and/or MacMark that SSG
intends to sell such product but fails to offer for sale such product as a
MacGregor-branded Product within six (6) months from SSG’s notice to Equilink or
MacMark, Equilink or MacMark may proceed to license such third party. In the
event that SSG elects to sell the product as a MacGregor-branded Product, the
terms of this Agreement will apply to such product for so long as SSG advertises
and offers for sale the product and the product shall be deemed added to the
definition of Products set forth in this Agreement; provided, however, that if
the product is not a sporting goods product or a sporting goods accessory, then
SSG’s license with respect to such product will be on the same financial terms
(royalty rate, minimums, and term of years) as that proposed by the third party
unless otherwise agreed between the parties in writing. In the event SSG does
not exercise its right of first refusal as set forth above and Equilink or
MacMark then fails to license the proposed third party licensee within 180 days,
men SSG’s right of first refusal on such product will be revived and the product
will again be subject to the provisions of this paragraph. Similarly, in the
event SSG does not exercise its right of first refusal as set forth above and
Equilink or MacMark then grants a license to the proposed third party licensee,
then when that license terminates SSG’s right of first refusal on such product
will be revived and the product will again be subject to the provisions of this
paragraph

14



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000



10. Regent Products and Classes Of Customers.

  10.1   Right of First Refusal. Equilink and MacMark grant to SSG the right of
first refusal to all rights Regent Sports has or obtains under and in connection
with the Regent Agreement, including all products licensed to Regent Sports, all
classes of customers to whom Regent Sports is authorized to advertise and sell
products and all Channels of Trade in which Regent Sports is authorized to
advertise and sell products (the “Regent Rights”), in the event that the Regent
Agreement is terminated, expires, or otherwise is no longer effective. To
exercise this right of first refusal, SSG must match either (a) the best bona
fide, third party offer Equilink or MacMark receives for the Regent Rights
within ninety (90) days after the termination of the Regent Agreement (including
any offer by Regent during that time period); or (b) if there is no such bona
fide, third party offer, the original terms of the Regent Agreement. In the
event SSG and MacMark, in connection with SSG’s exercise of this right of first
refusal, agree to extend or expand the terms of the rights SSG acquires pursuant
to this right of first refusal (for example, the length of the new agreement
covering such rights), then such extended or expanded terms shall be subject to
the mutual agreement of the parties. In the event SSG does not elect to exercise
its right of first refusal, then Equilink and MacMark may enter into an
agreement on the same terms offered to SSG (the “Offered Agreement”), provided
however: i) the Offered Agreement will not conflict with this Agreement,
including the rights granted to SSG in this paragraph 10; and ii) if Equilink
and MacMark do not enter into the Offered Agreement within ninety (90) days of
SSG notifying Equilink and MacMark that SSG is not exercising its right of first
refusal, then SSG’s right of first refusal will be revived and the provisions of
this paragraph 10.1 will continue to apply to any offer for all or part of the
Regent Rights.     10.2   Nonexclusive Right To Sell Regent Products To
Individuals and On-Line Sellers. In the event that the Regent Agreement is
terminated, expires, or otherwise is no longer effective and SSG does not
exercise its right of first refusal for all of the rights granted to Regent
Sports as set forth in paragraph 10.1 above, then Equilink and MacMark grant to
SSG the nonexclusive right and license to promote, advertise, merchandise, offer
for sale, sell and distribute the Otherwise Licensed Products (and all other
products licensed to Regent Sports under the Regent Agreement) to Individual
Customers and On-Line Sellers in the Domestic Territory, pursuant to the terms
of this Agreement, with SSG paying royalties as set forth in paragraph 4 herein.
In the event that SSG elects not to exercise its right of first refusal under
paragraph 10.1 above, then Equilink and MacMark shall not: a) sell or offer to
sell, or b) license any rights to offer for sale or sell, the Otherwise Licensed
Products (or any other products licensed to Regent Sports under the Regent
Agreement) via E-Commerce although SSG recognizes that a Brick and Mortal
Retailer who purchases the Otherwise Licensed Products from a licensee will have
the ability to resell the Otherwise Licensed Products on the Brick and Mortar
Retailer’s own web site. Stated otherwise, neither Equilink nor MacMark will
license to a third-party the right to sell the Otherwise Licensed

15



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

      Products (or any other products licensed to Regent Sports under the Regent
Agreement) via E-Commerce, provided, however, SSG recognizes that a Brick and
Mortar Retailer who purchases the Otherwise Licensed Products from a licensee
will have the ability to resell the Otherwise Licensed Products on the Brick and
Mortar Retailer’s own web site.     10.3   No Waiver Of Regent Breaches.
Equilink and MacMark agree not to (a) waive any material defaults by Regent
Sports that would automatically terminate the Regent Agreement pursuant to
Section 14 of that Agreement or that would give Equilink or MacMark the right to
terminate the Regent Agreement, (b) materially extend any deadlines for Regent
Sports if doing so would prevent or delay the implementation of the right of
first refusal set forth in this paragraph, or (c) extend the term of the Regent
Agreement beyond the definitive periods of time currently reflected in the
Regent Agreement.

11.   MacMark’s and Equilink’s Covenant Concerning Other License Agreements. In
no instance shall Equilink or MacMark grant any additional licenses or expand
any existing licenses to use the Trademarks, including expanding the grants in
the Other License Agreements, to include any Products not already licensed to
the existing licensee under its existing license, except to the extent such
license (a) is strictly limited to sales by the prospective third-party licensee
to Brick and Mortar Retailers that are not SSG’s Exclusive Customers and
(b) does not include the right for the third-party licensee to advertise,
display, promote, merchandise, offer for sale, sell or distribute through E-
Commerce. Any license permitted under the prior sentence will provide that the
licensee cannot circumvent these limitations by arrangements that would result
in the additionally licensed goods being sold through E-Commerce on the Brick
and Mortar Retailer’s own web site without the Brick and Mortar Retailer first
purchasing the goods from the licensee. SSG recognizes that a Brick and Mortar
Retailer who purchases the Otherwise Licensed Products from a licensee will have
the ability to resell the Otherwise Licensed Products on the Brick and Mortar
Retailer’s own web site.   12.   Cobranding Provision — Secondary Marks. SSG
agrees not to use another designation on any MacGregor-branded Product without
MacMark’s or Equilink’s permission as set forth below. In connection with the
execution of this Agreement, Equilink and MacMark have approved SSG’s use, in
any combination with the Trademarks, of all designations of any type used in
connection with a MacGregor-branded Products as shown in the catalogs or on the
websites listed on Exhibit G and the designation 76C1-P on baseballs (previously
the subject of an interim approval). Any use of any other designation on a
MacGregor-branded Product will require Equilink’s or MacMark’s approval, which
approval shall not be withheld unless such use would: i) violate the applicable
use restrictions imposed by the Settlement Agreement, dated April 9, 1981, among
MacGregor Sporting Goods, Inc., MacGregor-Doniger Inc., and The Brunswick
Corporation; ii) infringe the trademark rights of another party; or iii) be a
scandalous use that would tarnish the Trademarks. Notwithstanding the foregoing,
neither Equilink nor MacMark shall be responsible for ascertaining whether such
other designation is available for use, and the approval of such use shall not
mean the mark is available for

16



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
use. During the term of the Agreement, SSG shall remain solely responsible for
ascertaining if such other designation is available for use and shall indemnify
Equilink and MacMark for any charges of infringement as set forth in paragraph
17. If Equilink or MacMark does not object in writing to a proposed new use of
another designation on any MacGregor-branded Product within ten (10) days after
its receipt of notice from SSG of the intended use, the proposed new use will be
deemed approved. With respect to all current and future instances where SSG is
using another designation with a Trademark on a MacGregor-branded Product, SSG’s
use of such other designations in conjunction with the Trademarks during the
term of the Agreement will inure to the benefit of MacMark. Notwithstanding the
foregoing, in no event will this paragraph apply to give MacMark or Equilink any
rights, nor will MacMark hold or acquire any rights in, the name Sport Supply
Group, Inc. or any other name (other than the Trademarks) under which SSG does
business or will do business in the future, any mark on which SSG holds or has
applied for a registration, any mark licensed to SSG by another party, or any
style or grade designations unless such style or grade designation is used on
the Product as prominently as a Trademark. Further, in no event will this
paragraph give MacMark any right to use the other designations prior to the
termination of this Agreement. The names under which SSG does business at the
current time, the marks on which SSG holds or has applied for a registration,
and the marks licensed to SSG by another party are listed on Exhibit I. Further,
nothing in this Agreement constitutes a representation or stipulation by SSG
that any of the other designations are protectable as trademarks or have
acquired secondary meaning or an agreement by MacMark or Equilink that SSG owns
or has rights in the other designations.

13.   Assignment and Sublicensing by SSG. SSG may assign, sublicense and/or
subcontract its right under this Agreement to any direct or indirect,
wholly-owned subsidiary of SSG by providing Equilink or MacMark with written
notice thereof. Notwithstanding anything to the contrary in this Agreement, SSG
may assign, sublicense and/or subcontract its rights or any part of its rights
under this Agreement to any other entity provided that it obtains prior written
consent from Equilink or MacMark, which consent a) will not be unreasonably
withheld; and b) will be provided within ten (10) days of Equilink’s or
MacMark’s receipt of written notice from SSG. For purposes of this Agreement,
neither a merger nor a change of control of SSG (including, without limitation,
a sale of all or substantially all assets or a majority of the voting stock of
SSG, or of any permitted assignee, sublicensee or subcontractor) shall be deemed
a transaction requiring Equilink’s or MacMark’s consent or that affects the
validity or effectiveness of this Agreement. In the event of an assignment,
sublicense, subcontract, merger or change of control of SSG in accordance with
the provision of this paragraph 13, the Agreement will remain binding on MacMark
and Equilink and SSG’s successors.   14.   Third-Party Manufacturers. Any
third-party manufacturer that provides SSG with MacGregor-branded Products will
manufacture MacGregor-branded goods of at least the same quality of
MacGregor-branded Products offered by SSG as of the date of this Agreement.

17



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

15.   Goodwill. SSG recognizes: (i) the goodwill inherent in the Trademarks and
acknowledges that the goodwill attached thereto does not belong to SSG; and
(ii) the Trademarks have secondary meaning in the mind of the public. SSG agrees
that during the term of this Agreement and thereafter, SSG will not attack or
contest the Trademarks on the basis that they fail to function as Trademarks to
identify the source, origin or sponsorship of a product. Notwithstanding the
foregoing, SSG, after the termination of this Agreement, shall have the right to
contest MacMark’s ownership of the Trademarks (including any alleged abandonment
of the Trademarks), MacMark’s and Equilink’s right and authority to license the
Trademarks, and whether there is a likelihood of confusion between the
Trademarks and any other marks.   16.   Trademark Registration and Maintenance.
During the term of this Agreement, MacMark shall use its best efforts to obtain,
maintain and renew the Trademarks and the registrations thereof and shall not
permit other persons to use the Trademarks in any manner that would conflict
with SSG’s rights under this Agreement. MacMark agrees to promptly file and
prosecute an application in the United States Patent and Trademark Office (the
“USPTO”) to register the mark previously covered by registration number
1,388,926, which registration has been canceled, and to promptly file and
prosecute an application in the USPTO to register the “MacGregor Pro” mark. In
addition, upon SSG’s request, MacMark will promptly apply for additional
registrations for the Trademarks in the Domestic Territory or the International
Territory. SSG shall pay one- half of the cost to obtain, maintain and renew the
trademark registrations that SSG has requested, provided, however, SSG’s share
of such costs shall not exceed $1,000. MacMark can request that SSG cooperate
with it to obtain such trademark registrations as may be necessary to protect
the Trademarks in those countries where SSG is using the Trademarks. In those
instances where MacMark and SSG determine that a trademark registration should
be filed, SSG will pay one-half (1/2) of the cost to obtain such registration,
which cost of each application shall be capped at one thousand dollars ($1,000)
for each party. SSG shall cooperate with MacMark in order to obtain, maintain
and renew trademark registrations, including providing evidence of use of the
trademarks if required by the relevant trademark office. Each party shall
promptly notify the other of any and all infringements, imitations, illegal use
or misuse of the Trademarks, which come to the party’s attention. MacMark shall
determine the manner of handling any infringements or claims involving the
Trademarks and shall promptly notify SSG of its course of action. SSG may be
represented in any pending or threatened action or proceeding relating to any
infringements or claims concerning the Trademarks at its own expense, by its own
counsel, provided that SSG shall, at all times, cooperate with MacMark and its
counsel with respect to any infringements or claims. Upon MacMark’s request and
at MacMark’s expense, SSG shall join as a party to any litigation where SSG’s
joinder is required by Rule 19 of the Federal Rules of Civil Procedure or the
similar applicable state rule of procedure. If MacMark determines not to take
any action with respect to any infringements or claims concerning the
Trademarks, then SSG may, at its own option and sole expense, take such action
as it deems appropriate and MacMark shall cooperate with SSG in connection with
said action. In such instances where SSG takes action, upon SSG’s request and at
SSG’s expense, MacMark shall join as a party to any litigation where MacMark’s
joinder is required by Rule 19 of the

18



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

    Federal Rules of Civil Procedure or the similar applicable state rule of
procedure. Any recovery as a result of any such action by MacMark or SSG shall
belong solely to the party participating in the action except to the extent:
(i) any recovery shall first be used to reimburse those persons paying the
expenses and attorneys’ fees of the litigation; and (ii) any recovery represents
damage to the other party, in which event such recovery shall belong solely to
the other party. Notwithstanding the foregoing, SSG shall have no obligation to
pay any costs or expenses incurred in connection with recording security
interests, security interest releases or assignments in connection with
applications and registrations for the Trademarks or otherwise rectifying any
defect in the chain of title of any of the applications and registrations for
the Trademarks.   17.   Indemnification by SSG. SSG shall be solely responsible
for and agrees to indemnify MacMark, Equilink and their respective officers,
directors, agents and employees, and to hold each of them harmless from any
claims, damages, causes of action or damages, including reasonable attorneys’
fees, arising out of or in connection with SSG’s or its assignees, or
sublicensees’ manufacture, sale, distribution, or advertising of the
MacGregor-branded Products, including, without limitation, product liability and
claims based solely on the use by SSG during the term of the Agreement of any
other designation with the Trademarks, but excluding any claims for use of any
Trademark in violation of another’s rights.   18.   Insurance. SSG agrees that,
throughout the term of this Agreement and for not less than three (3) years
following the termination of this Agreement, it will maintain liability
insurance against claims based upon products liability for the MacGregor-branded
Products with reputable insurance companies at the following levels.

      Criteria   Required Level of Insurance
As of the Effective Date of this Agreement
  Insurance of not less than $500,000 per occurrence and $1,000,000 in the
aggregate, in each case with such deductions or self-insured retainages as are
customary in the industry
 
   
gross sales (after deducting Outbound Freight, taxes, returns and sales credit)
of MacGregor-branded Products in any Royalty Year are less than $50 million
  Insurance of not less than $500,000 per occurrence and $1,000,000 in the
aggregate, in each case with such deductions or self-insured retainages as are
customary in the industry
 
   
gross sales (after deducting Outbound Freight, taxes, returns and sales credit)
of MacGregor-branded Products in any Royalty Year exceed $50 million
  Insurance of not less than $500,000 per occurrence and $2,000,000 in the
aggregate, in each case with such deductions or self-insured retainages as are
customary in the industry
 
   
for each incremental increase over $50
  increase in aggregate insurance level by $1

19



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

      Criteria   Required Level of Insurance
million of $25 million in gross sales (after deducting Outbound Freight, taxes,
returns and sales credit) of MacGregor-branded Products in any Royalty Year
  million, with such deductions or self-insured retainages as are customary in
the industry
 
   
for the three years following the valid termination of this Agreement in
accordance with the provisions of paragraph 6
  Insurance in the same amount as required for the Royalty Year immediately
preceding the valid termination of this Agreement in accordance with the
provisions of paragraph 6

    In any instance when this paragraph requires an increase or reduction in
insurance based on the gross sales (after deductions) in a given Royalty Year,
the change in insurance shall be effective from six (6) months after the end of
that Royalty Year until another change in insurance is required. With regard to
products’ liability, SSG will request that such insurance policies be endorsed,
and in force from the Effective Date, to name MacMark, Equilink and their
respective officers, directors, employees and agents thereof as additional
insured with respect to claims arising under Paragraph 17.   19.  
Indemnification by MacMark and Equilink Against Trademark Infringement. MacMark
and Equilink shall defend, indemnify and save harmless SSG, its agents,
distributors, sublicensees, officers, directors, employees, shareholders,
successors and assigns, and each of them, from and against any and all claims,
actions and suits, whether groundless or otherwise, and from and against any and
all liabilities, judgments, lawsuits, damages, costs, charges, attorneys’ fees,
and other expenses of every nature and character by reason of violation or
infringement of any trademarks and/or service marks held by third parties, based
on SSG exercising its rights related to the Trademarks granted pursuant to this
Agreement (other than claims based solely on SSG’s use during the term of the
Agreement of other designations with the Trademarks), provided that a) SSG
notifies MacMark and Equilink of such claim promptly after SSG learns of same;
b) Equilink and MacMark have exclusive control over the defense and monetary
settlement of any proceeding related to such claim; and c) SSG provides MacMark
and/or Equilink such assistance in relation to such proceeding as MacMark or
Equilink may reasonably request.   20.   Encumbrance of Trademarks and
Assignment By MacMark and Equilink. MacMark and Equilink represent and agree
that they have not, and neither they nor any successor will, sell, assign,
transfer or otherwise encumber any of their rights in the Trademarks or create
any lien, pledge or security interest in the Trademarks, or any part thereof, or
permit the Trademarks or any part thereof to be or become subject to any lien,
pledge or security interest, attachment or other encumbrance without the express
written consent of SSG, which consent will not be unreasonably withheld. It
shall not be unreasonable for SSG to withhold consent if, among other things: i)
the person or entity to which MacMark proposes to sell, assign, transfer,
pledge, grant a lien or security interest in or otherwise encumber the
Trademarks is a competitor of SSG, is of poor or unsatisfactory financial
condition, is in a scandalous or unsavory business, or has a poor reputation; or
ii)

20



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

    MacMark proposes to pledge, grant a lien or security interest in or
otherwise encumber the Trademarks without first agreeing to give and giving SSG,
in a form and substance acceptable to SSG, a first lien security interest in the
Trademarks to secure MacMark’s and Equilink’s performance under this Agreement
and to secure any damages that would accrue to SSG in the event of a rejection
of this Agreement in any bankruptcy proceeding. Without limiting SSG’s
discretion to consent or withhold consent to any of the foregoing, no security
interest or other lien created by MacMark or Equilink in the Trademarks will be
valid until the secured party has agreed in writing with SSG that the secured
party’s rights and interests in the Trademarks will be subordinate to the rights
of SSG in the Trademarks as provided in this Agreement and pursuant to any
security interest to be granted to SSG pursuant to the immediately preceding
sentence. Notwithstanding the foregoing: i) MacMark and Equilink have the right
to assign and pledge the royalties due to it under this Agreement and to direct
SSG to pay such royalties to another party so long as such assignment and pledge
do not constitute an encumbrance or lien on or a pledge of the Trademarks; and
ii) neither a merger nor a change of control of Riddell Sports, Inc. (including,
without limitation, a sale of all or substantially all assets or a majority of
the voting stock of Riddell Sports, Inc.) shall be deemed a transaction
requiring SSG’s consent (unless such transaction would result in the sale,
assignment, or transfer of the Trademarks or a lien, pledge, or security
interest in the Trademarks) or that affects the validity or effectiveness of
this Agreement. SSG agrees that a sale of all of the stock of MacMark and
Equilink, as part of the sale by Riddell Sports, Inc. of a majority of the
voting stock or the sale of all or substantially all of the assets to the same
purchaser of one or more of: i) Riddell Sports, Inc., a Delaware corporation ii)
Riddell, Inc., an Illinois corporation iii) or All American Sports Corporation,
a Delaware corporation is not a sale, assignment, or transfer of the Trademarks
or a lien, pledge, or security interest in the Trademarks that requires SSG’s
consent under this paragraph 20 so long as such sale is not to a competitor of
SSG or to a person or entity who is of poor or unsatisfactory financial
condition, is in a scandalous or unsavory business, or has a poor reputation. In
the event of a sale, transfer, assignment, pledge, lien, merger or change of
control made in accordance with the provision of this paragraph 20, this
Agreement will remain binding on the parties and their successors.   21.  
Dispute Resolution Procedure For Certain Disputes. Any and all disputes, claims,
demands, causes of action, controversies and other matters in question between
the parties arising out of or relating to any non-material breach of this
Agreement, including but not limited to the matters set out in paragraph 6.3
(regardless of whether (a) allegedly extra-contractual in nature, (b) sounding
in contract, tort or otherwise, (c) provided for by applicable law or otherwise
or (d) seeking damages or any other relief, whether at law, in equity or
otherwise) (collectively, “Arbitrable Disputes”) shall be resolved as set forth
in this paragraph 21. A material breach of this Agreement is not subject to this
paragraph 21 (including, but not limited to the provisions of paragraph 21.5).

  21.1   Level 1 Dispute Procedure. Upon the written request of any party to
this Agreement (the “Dispute Notice”), SSG, on the one hand, and MacMark and
Equilink, on the other hand, shall each appoint a designated representative
whose task shall be to meet the other party’s designated representative (by
conference

21



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

      telephone call or in person at a mutually agreeable site) in an endeavor
to resolve any Arbitrable Dispute (“Level 1 Dispute Procedure”). The designated
representatives shall meet as often as the parties reasonably deem necessary to
discuss the Arbitrable Dispute and negotiate in good faith in an effort to
resolve the Arbitrable Dispute without the necessity of any formal proceeding.  
  21.2   Level 2 Dispute Procedure. If resolution of the Arbitrable Dispute is
not resolved within sixty (60) days from the date of the Dispute Notice (as may
be mutually extended) a chief executive officer or President (or a functional
equivalent) of each of the parties shall meet (by conference telephone call or
in person at a mutually agreeable site) within seventy-five (75) days after the
date of the Dispute Notice (as may be mutually extended) for the purpose of
endeavoring to resolve such unresolved Arbitrable Dispute.     21.3   Submission
of Dispute to Mediation. If the parties are unable to resolve the Arbitrable
Dispute within eighty-five (85) days after the date of the Dispute Notice (as
may be mutually extended), the parties shall thereafter immediately submit the
Arbitrable Dispute to mediation in accordance with the Commercial Mediation
Rules of the AAA and shall bear equally the costs of the mediation. The parties
will act in good faith to jointly appoint a mutually acceptable mediator,
seeking assistance in such regard from the AAA as necessary. The parties agree
to participate in good faith in the mediation and negotiations related thereto
for a period of thirty (30) days commencing with the selection of the mediator
and any extension of such period as mutually agreed to by the parties.     21.4
  Arbitration. If the parties cannot agree to a mediator within ninety-five
(95) days of the Dispute Notice (as may be mutually extended) or if the
Arbitrable Dispute is not resolved within 30 days after the beginning of the
mediation and any extension of such periods as mutually agreed to by the
parties, the Arbitrable Dispute shall be submitted to, and finally determined
by, binding arbitration in accordance with the following provisions of this
paragraph, regardless of the amount in controversy or whether such Arbitrable
Dispute would otherwise be considered justiciable or ripe for resolution by a
court or arbitration.       Any such arbitration shall be conducted by the AAA
in accordance with its current Commercial Arbitration Rules, including the
optional rules for Expedited Procedures (E-1 through E-10) (the “AAA Rules”),
except to the extent that: i) the AAA Rules conflict with the provisions of this
paragraph, in which event the provisions of this paragraph shall control; or ii)
the AAA Rules conflict with the Federal Rules of Evidence (and any rules they
incorporate, adopt or refer to) regarding privileges and exemptions, which rules
will apply.         The arbitration shall be conducted by one neutral arbitrator
who shall be appointed in accordance with the AAA Rules (the “Basic
Qualifications”).         Should an Arbitrator refuse or be unable to proceed
with arbitration proceedings as called for by this paragraph, a substitute
Arbitrator possessing the Basic

22



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

      Qualifications shall be appointed by the AAA in accordance with the AAA
Rules. If an Arbitrator is replaced after the arbitration hearing has commenced,
then a rehearing shall take place in accordance with the provisions of this
paragraph and the AAA Rules.         If SSG sends the Dispute Notice, the
arbitration shall be conducted in New York, New York; provided that the
Arbitrator may from time to time convene, carry on hearings, inspect property or
documents and take evidence at any location that the Arbitrator deems
appropriate. If MacMark or Equilink sends the Dispute Notice, the arbitration
shall be conducted in Dallas, Texas; provided that the Arbitrator may from time
to time convene, carry on hearings, inspect property or documents and take
evidence at any location that the Arbitrator deems appropriate.         Within
thirty (30) days after the closing of the arbitration hearing, the Arbitrator
shall prepare and distribute to the parties a written award, setting forth the
Arbitrator’s findings of facts and conclusions of law relating to the Arbitrable
Dispute, including the reasons for the giving or denial of any requested remedy
or relief. The Arbitrator shall have the authority to award any remedy or relief
that a court of competent jurisdiction could order or grant; provided however,
the Arbitrator shall not have authority to: i) determine, declare or enter an
award finding that the Agreement is terminated; ii) enter any award that is
inconsistent with a non-material breach of the Agreement; or iii) grant or award
indirect, consequential, punitive or exemplary damages of any kind.         To
the extent that the relief or remedy granted in an award rendered by the
Arbitrator is relief or a remedy on which a court could enter judgment, a
judgment upon the award rendered by the Arbitrator may be entered in any court
having jurisdiction thereof. Otherwise, the award shall be binding upon the
parties in connection with their obligations under this Agreement and in any
subsequent arbitration or judicial proceedings between the parties.        
Notwithstanding the choice of law provision set forth in paragraph 28 of this
Agreement, The Federal Arbitration Act, 9 U.S.C. §§1 to 14, except as modified
by this paragraph 21, shall govern the enforcement of this paragraph 21.    
21.5   Recourse to Courts and Other Remedies. Notwithstanding the dispute
resolution procedures contained in this paragraph, any party may apply to any
court having jurisdiction (a) to enforce this Agreement to arbitrate, (b) to
preserve a superior position with respect to other creditors (c) to enforce any
final judgment or award of the Arbitrator or (d) to challenge or vacate any
final judgment, award or decision of the Arbitrator that does not comport with
the express provisions of this paragraph.     21.6   Attorneys’ Fees And Costs.
The prevailing party in the Arbitration shall be entitled to recover reasonable
attorneys’ fees, expert witness fees, arbitrator fees,

23



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

      and other costs incurred in the Arbitration, in addition to any other
relief to which it may be entitled.

22.   Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their successors and assigns, to the extent
successors and assigns are permitted by this Agreement.   23.   No Implied
Waivers. The failure of any party, at any time, to require performance by the
other parties of any provision hereof shall not affect in any way the right to
require such performance at any time in the future, nor shall the waiver by
either party of a breach of any provision hereof be taken or held to be a waiver
of such provision. A waiver by any of the parties hereto of any breach of the
Agreement shall not be construed to be a waiver of any succeeding breach
thereof.   24.   Notices. Except as otherwise specifically provided in
paragraphs 8.2 (New Product Approval) and 8.3 (Materials Approval), all notices
required or permitted to be given by this Agreement shall be in writing and
shall be deemed given and received: a) when personally delivered with proof of
delivery, b) when received if transmitted by facsimile with proof or delivery,
or c) on the third business day after being mailed when mailed by registered or
certified mail (return receipt requested) to the parties at the following
addresses (or at such other address for a party as shall be specified by notice
given to the other parties pursuant to this provision):

     
If to MacMark or Equilink:
  MacMark Corporation
 
  1450 Broadway, Suite 2001
New York, New York 10018
Attn: Chief Executive Officer
 
   
with a copy to:
  St. Onge Steward Johnston & Reens, L.L.C.
 
  986 Bedford Road
Stamford, Connecticut 06905
 
  Attn: Arlana Cohen
 
   
If to SSG:
  Sport Supply Group, Inc.
 
  1901 Diplomat Drive
Farmers Branch, Texas 75234
 
  Attn: General Counsel
 
   
with a copy to:
  Hughes & Luce, L.L.P.
 
  1717 Main Street, Suite 2800
Dallas, Texas 75201
Attn: R. Matthew Molash

25.   Representations, Warranties and Covenants of MacMark, Equilink and (for
purposes of paragraph 25.5) Riddell. Notwithstanding any investigation or due
diligence by SSG, MacMark and Equilink represent, warrant and covenant to SSG as
follows:

24



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000



  25.1   Organization and Authorization. MacMark and Equilink are both
corporations duly organized, validly existing and in good standing under the
laws of the state of Delaware, and are wholly owned subsidiaries of Riddell
Sports, Inc. MacMark and Equilink have corporate power to enter into and carry
out their obligations under this Agreement. This Agreement will be a valid and
binding obligation of MacMark and Equilink when executed by all parties.    
25.2   Conflicts With Other Agreements. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereunder
will conflict with, violate or constitute a default under any agreement or
instrument to which MacMark or Equilink is a party, individually, or jointly, or
by which MacMark’s or Equilink’s rights, title and interest in the Trademarks
may be affected. To the extent MacMark has previously granted to Equilink any
rights inconsistent with this Agreement, MacMark and Equilink agree those rights
are hereby revoked. Specifically, but without limitation, MacMark and Equilink
represent that where MacMark is given the right and obligation in this Agreement
to approve products and advertising, MacMark, and not Equilink, has the right
and power to give such approvals.     25.3   No Insolvency. Neither MacMark nor
Equilink are insolvent and this Agreement is not being entered into in
contemplation of either company’s insolvency nor are such transactions being
consummated with any intent to hinder, delay or defraud any of their creditors.
    25.4   Other. MacMark owns the entire right, title and interest in and to
the MacMark Trademarks and the MacMark Registrations listed on Exhibit A-l, free
and clear of all liens, claims or encumbrances of any kind, the MacMark
Registrations listed on Exhibit A-l are valid and subsisting, and Equilink has
exclusive rights to license the MacMark Trademarks. MacMark is one of two
members of MacGregor Corporation, a Delaware nonstock corporation (“MacGregor
Corporation”), and MacMark has the right to appoint three (3) of the six (6)
members of the Board of Directors of MacGregor Corporation. MacGregor
Corporation owns the entire, right, title and interest in and to the MacGregor
Corporation Trademarks listed on Exhibit A-2, free and clear of all liens,
claims or encumbrances of any kind, the MacGregor Corporation Registrations
listed on Exhibit A-2 are valid and subsisting, and MacMark, as the successor to
MacGregor Sporting Goods, Inc. (“MSG”) under that certain License Agreement
between MacGregor Corporation and MSG dated June 8, 1984 (the “MSG Agreement”)
and otherwise, has the exclusive right to use, and to sublicense others to use,
the MacGregor Corporation Trademarks on all athletic products other than golf
clubs, golf balls, golf bags and other products used exclusively in connection
with the sport of golf. The License Agreement between Equilink (as the successor
to Netlink, Inc., a Texas corporation) and MacMark dated April 18, 1988 and
amended July 30, 1992 and November, 1992 is a valid and subsisting agreement
between the parties to that agreement, and that agreement, the Other License
Agreements, the MSG Agreement, and this Agreement constitute all of

25



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

      the license agreements concerning the Trademarks to which MacMark or
Equilink is a party or under which MacMark or Equilink has rights or obligations
with respect to the Trademarks. SSG’s use of the Trademarks in accordance with
and for the purposes set forth in this Agreement will not infringe the
contractual or proprietary rights of any third party or conflict with the Other
License Agreements. To MacMark’s and Equilink’s knowledge, there is no
infringement of the Trademarks by any third party. The Trademarks are all of the
trademarks containing the “MacGregor” name or any derivation thereof that
MacMark or Equilink owns or has the right to use.     25.5   Operations of
MacMark and Equilink. Riddell Sports, Inc. (“Riddell”), MacMark and Equilink
represent, warrant and covenant to SSG that: i) Riddell owns all of the stock of
MacMark and Equilink free and clear of any liens, claims or encumbrances; and
ii) without SSG’s written consent, which will not be unreasonably withheld,
neither MacMark nor Equilink will engage in any business activity other than the
ownership, maintenance and licensing of the Trademarks.

26.   Representations and Warranties of SSG. Notwithstanding any investigation
or due diligence by MacMark or Equilink, SSG represents and warrants to MacMark
and Equilink as follows:

  26.1   Organization and Authorization. SSG is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware.
SSG has the corporate power to enter into and carry out its obligations under
this Agreement. This Agreement will be a valid and binding obligation of SSG
when executed by all parties.     26.2   Conflicts With Other Agreements.
Neither the execution nor delivery of this Agreement nor the consummation of the
transactions contemplated hereby will conflict with, violate or constitute a
default under any agreement or instrument to which SSG is a party.     26.3  
Insolvency. SSG is not insolvent and this Agreement is not being entered into in
contemplation of its insolvency nor are such transactions being consummated with
any intent to hinder, delay or defraud any of its creditors.

27.   Entire Agreement; Amendment. This Agreement, including all Exhibits
referred to in the Agreement, contains the entire understanding between the
parties with respect to the subject matter hereof and amends, restates and
supersedes all prior and contemporaneous written or oral negotiations and
agreements between them regarding the subject matter hereof except as otherwise
expressly provided in paragraph 1 of this Agreement. Any reliance by any party
on any prior or contemporaneous written or oral negotiations or statements would
be unintended and unjustified. This Agreement may be amended only by a writing
signed by all of the parties hereto.

26



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

28.   Governing Law and Jurisdiction. The parties hereby consent to
non-exclusive jurisdiction of any federal court of New York. This Agreement
shall be governed by and interpreted and enforced in accordance with the laws of
the State of New York.   29.   Captions. The captions of the paragraphs and
subsidiary paragraphs of this Agreement are included for reference purposes only
and are not intended to be a part of this Agreement or in any way to define,
limit or describe the scope or intent of the particular provision to which they
refer.   30.   Remedies. Except as otherwise provided in this Agreement,
including without limitation paragraphs 6 and 21, all remedies provided for in
this Agreement shall be cumulative and in addition to and not in lieu of any
other remedies available to any party at law, in equity or otherwise.   31.  
Consent to Limited Assignment. Equilink and MacMark consent to SSG’s limited
assignment by SSG to SSG’s lender(s) of SSG’s rights under this Agreement, so
long as such limited assignment is substantially in the form of the Limited
Assignment attached as Exhibit J.   32.   Severability. If any provision of this
Agreement is declared or found to be illegal, unenforceable or void, in whole or
in part, then the parties will be relieved of all obligations arising under such
provision, but only to the extent it is illegal, unenforceable or void. The
intent and agreement of the parties is that this Agreement will be deemed
amended by modifying any such illegal, unenforceable or void provision to the
extent necessary to make it legal and enforceable while preserving its intent,
or if such is not possible, by substituting therefor another provision that is
legal and enforceable and achieves the same objectives. Notwithstanding the
foregoing, the remainder of this Agreement will not be affected by such
declaration or finding and is capable of substantial performance, then each
provision not so affected will be enforced to the extent permitted by law.   33.
  Attorneys’ Fees. If any legal proceeding (other than an arbitration under
paragraph 21) is brought for the enforcement of this Agreement, or because of an
alleged breach, default or misrepresentation in connection with any provision of
this Agreement or other dispute concerning this Agreement, the successful or
prevailing party shall be entitled to recover reasonable attorneys’ fees and
other costs incurred in that proceeding, in addition to any other relief to
which it may be entitled. In any arbitration under paragraph 21, the provisions
of that paragraph will govern the award of attorneys’ fees.   34.   Force
Majeure. MacMark and Equilink understand and acknowledge that SSG may not be
liable for any loss, damage, detention, delay or failure to perform (including
but not limited to any failure to meet the Target Revenue provision of paragraph
6.5) or cure in whole or in part resulting from causes beyond SSG’s control,
including, but not limited to, fires, strikes, insurrections, riots, embargoes,
shortages or delays in transportation, inability to obtain supplies of raw
materials, or requirements or regulations of the United States government or any
other governmental, civil or military authority. Furthermore, it is understood
that in no event shall SSG be liable for consequential damages. In the

27



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

    event any party is unable to take any action within a specified time as
required by this Agreement (including but not limited to any failure to meet the
Target Revenue provision of paragraph 6.5 or to cure an alleged breach) as a
result of causes beyond the party’s control, including, but not limited to,
fires, strikes, insurrections, riots, embargoes, shortages or delays in
transportation, inability to obtain supplies of raw materials, or requirements
or regulations of the United States government or any other governmental, civil
or military authority, then the time for such party to take such action shall be
extended by the length of time such conditions exist. 35.   Counterparts. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, each of the undersigned has caused its authorized
representative to execute this Agreement to be effective as of the Effective
Date.

 
MACMARK CORPORATION
 
BY:  /s/                                                                              
 
PRINTED NAME:                                                            
 
TITLE:                                                                                
 
EQUILINK LICENSING CORPORATION
 
BY:  /s/
                                                                             
 
PRINTED NAME:                                                            
 
TITLE:                                                                                
 
SPORT SUPPLY GROUP, INC.
 
BY:  /s/
                                                                             
 
PRINTED NAME:                                                            
 
TITLE:                                                                                

28



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

 
RIDDELL SPORTS, INC. (AS TO PARAGRPAH 25.5 ONLY)
 
BY: /s/                                                                                             
 
PRINTED NAME:                                                            
 
TITLE:                                                                                

29



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
     EXHIBIT A-1 — THE MACMARK TRADEMARKS AND REGISTRATIONS
UNITED SATES AND CERTAIN CANADIAN TRADEMARKS (The “MacMark Trademarks”)
MacGregor (script) (see U.S. Reg. No. 576,102)
MacGregor (script) (see U.S. Reg. No. 1,331,021)
MacGregor (script) (see U.S. Reg. No. 1,324,742)
MacGregor (script) (see U.S. Reg. No. 1,349,370)
THE ATHLETE’S CHOICE (block letters) (see U.S. Reg. No. 1,355,604)
M and design with the athlete’s choice (see U.S. Reg. No. 1,337,917)
MacGregor (script) (see U.S. Reg. No. 1,353,044)
M (script) and design (see U.S. Reg. No. 1,362,184)
MacGregor (script) (see U.S. Reg. No. 1,381,315)
MacGregor and design (see U.S. Reg. No. 1,282,555)
The Athlete’s Choice (see U.S. Reg. No. 1,115,352)
“M” (script) and design (see Canadian Serial No. 329,353)
“M” (script) and design (see Canadian Serial No. 324,022)
M Logo (see Canada Serial No. 218,663)
MAC (see Canada Serial No. 172,158)
MACGREGOR (see Canada Serial No. 496,979)
“M” (script) and design incorporating MacGregor Pro
“M” (script) and design (formerly registration No. 1,388,926)
macteamsports.com and any other top level domain or suffix (e.g., .sports,
.earth, .USA, .biz, .info, .pro, .coop, .name, etc.)
MacGregorTeamSports.com and any other top level domain or suffix (e.g., .sports,
.earth, .USA, .biz, .info, .pro, .coop, .name, etc.)
MacGregorSports.com and any other top level domain or suffix (e.g., .sports,
.earth, .USA, .biz, .info, .pro, .coop, .name, etc.)
UNITED STATES REGISTRATIONS AND CERTAIN CANADIAN REGISTRATIONS (The “MacMark
Registrations”):

                          U.S. Reg. No.              
 
    576,102      
 
    1,331,021      
 
    1,324,742      
 
    1,349,370      
 
    1,355,604      
 
    1,337,917      
 
    1,353,044      
 
    1,362,184      
 
    1,381,315      
 
    1,282,555      
 
    1,115,352      

Exhibit A-1 — Page 1



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

                      Canadian Reg. No,             (Serial No.)                
       
 
    329,353          
 
    324,022          
 
    218,663          
 
    172,158          
 
    496,979          

Exhibit A-1 — Page 2



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
EXHIBIT A-2 — THE MACGREGOR CORPORATION TRADEMARKS AND
REGISTRATIONS
INTERNATIONAL TRADEMARKS (the “MacGregor Corporation Trademarks”)
MACGREGOR (see Argentina Registration No. 1,637,499)
MACGREGOR (see Australia Registration No. 637,778)
MACGREGOR (see Austria Registration No. 67,374)
MACGREGOR (see Benelux Registration No. 44,167)
MACGREGOR (see Benelux Registration No. 111,193)
MACGREGOR (see Brazil App. No. 721,290)
MACGREGOR (stylized) (see Brazil Registration No. 814,659,543)
MACGREGOR (see Canada Registration No. 69/18124)
MACGREGOR (see China Registration No. 781,654)
MACGREGOR (stylized) (see China Registration No. 998,053)
MACGREGOR (see Columbia 76,908)
MACGREGOR (see Cuba 107,392)
MACGREGOR (see Denmark 4,111/77)
MACGREGOR (see Denmark Registration No. 3106/1971)
M MACGREGOR (see Denmark 1,634/78)
MACGREGOR (stylized) (see Denmark Registration No. 4111/1977)
MACGREGOR (See European Community App. No. 601,880)
MACGREGOR (stylized) (see Finland Registration No. 203,722)
M Logo (see France 1,332,240)
MACGREGOR (see France Registration No. 1,480,604)
M Logo (see France Registration No. 941,600)
MacGregor (see France Registration No. 1,063,409)
MACGREGOR (see Germany Registration No. 886,972)
MACGREGOR (see Great Britain 1,063,034)
MACGREGOR (see Great Britain 952,501)
MACGREGOR (see Hong Kong Registration No. B1412/1970)
MACGREGOR (see Hong Kong Registration No. 921/1979)
MACGREGOR VIP (see Hong Kong 1120/82)
MACGREGOR GOLF (see Hong Kong 815/98)
MACGREGOR GOLF (see Hong Kong 816/98)
MACGREGOR (stylized) (see Indonesia Registration No. 271,854)
MACGREGOR (see Iran 45,747)
MACGREGOR (see Ireland Application No. 97/3630)
MACGREGOR Golf (see Ireland Application No. 97/3631)
M Logo (see Italy Registration No. 327,963)
MACGREGOR (see Italy Registration No. 257,125)
MACGREGOR (see Italy Registration No. 588,755)
MACGREGOR (see Japan Registration No. 1,632,799)
MACGREGOR (stylized) (see Japan Registration No. 416,879)
MACGREGOR (Katakana) (see Japan Registration No. 666,788)
MACGREGOR (see Japan Registration No. (94534/81))

Exhibit A-2 — Page 1



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
MACGREGOR (stylized) (see Japan Registration No. 2,005,673)
MACGREGOR (stylized) (see Japan Registration No. 4,354,288)
MACGREGOR (see Malaysia App. No. 93/09932)
MACGREGOR (see Mexico Application No. 342,299)
MACGREGOR (see Mexico Application No. 342,300)
MACGREGOR (see New Zealand Reg. No. 212,466)
MACGREGOR (stylized) (see New Zealand Reg. No. B239,839)
MACGREGOR (see Norway Registration No. 85,546)
MACGREGOR (stylized) (see Norway Registration No. 170,038)
MACGREGOR (see Philippines 899)
MACGREGOR (see Philippines 9194)
MACGREGOR (stylized) (see Philippines Registration No. 44,065)
M Logo (see Portugal 190,983)
MACGREGOR (see Portugal 166,450)
MACGREGOR (stylized) (see Portugal Registration No. 166,450)
MACGREGOR (see Puerto Rico Registration No. 19,467)
MACGREGOR (see South Africa Registration No. B69/4892)
MACGREGOR (script) (see South Korea 17659/1983)
MACGREGOR (see South Korea Reg. No. 161,560)
MACGREGOR (see South Korea Reg. No. 106,204)
MACGREGOR (see South Korea 17661/1983)
MACGREGOR (see South Korea 3533/1984)
MACGREGOR (see South Korea 6505/84)
MACGREGOR (see South Korea 6507/84)
MACGREGOR (stylized) (see South Korea Registration No. 105,576)
MacGregor (see South Korea Registration No. 6506/84)
MACGREGOR (see Spain, Registration No. 1,119,069)
M Logo (see Sweden 164,840)
MACGREGOR (see Sweden 164,198)
GTO Mac-Gregor (see Switzerland 275,908)
M Logo (see Switzerland 309,800)
MACGREGOR (see Switzerland Registration No. 379,294 formerly
                    Registration No. 248,076)
MT MACGREGOR (see Switzerland 309,732)
MACGREGOR (see Taiwan Registration No. 225,581)
MACGREGOR (see Taiwan Registration No. 240,599)
MACGREGOR (see Taiwan Registration No. 200,068)
MACGREGOR (see Taiwan Registration No. 211,831)
MACGREGOR (see Taiwan Registration No. 215,076)
MACGREGOR (see Taiwan Registration No. 118,818)
MACGREGOR (stylized) (see Thailand Renewal Registration No.
                    TM102763; Previous Registration No. 136,958
MACGREGOR (see United Kingdom Registration No. 1,063,034)
MACGREGOR (see United Kingdom Registration No. 952,501)
MACGREGOR (see Venezuela Registration No. 39,716)
MACGREGOR (see Venezuela Registration No. 122.541-F)

Exhibit A-2 — Page 2



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
M (Etiqueta) (see Venezuela Registration No. 95,198)
MACGREGOR (see West Germany 866,972)

Exhibit A-2 — Page 3



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
INTERNATIONAL REGISTRATIONS (the “MacGregor Corporation Registrations”)

              Argentina Reg. No.         (Serial No.)                          
  1,637,499                   Australia Reg. No.         (Serial No.)          
                  637,778                   Austria Reg. No.         (Serial
No.)                             67,374                   Benelux Reg. No.      
  (Serial No.)                             44,167         111,193              
    Brazil Reg. No.         (Serial No.)                             721,290    
    814,659,543                   Canada Reg. No.         (Serial No.)          
                  69/18124                   China Reg. No.         (Serial No.)
                  781,654         998,053                   Columbia Reg. No.  
      (Serial No.)                             76,908    

Exhibit A-2 — Page 4



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

              Cuba Reg. No.         (Serial No.)                            
107,392                   Denmark Reg. No.         (Serial No.)                
            4,111/77         3,106/1971         1,634/78         4,111/1977    
              European Community                             App.No. 601,880    
              Finland Reg. No.         (Serial No.)                            
203,722                   France Reg. No.         (Serial No.)                  
          1,332,240         1,480,604         941,600         1,063,409        
          Germany Reg. No.         (Serial No.)                            
886,972                   Great Britain Reg. No.         (Serial No.)          
                  1,063,034         952,501    

Exhibit A-2 — Page 5



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

              Hong Kong Reg. No.         (Serial No.)                          
  B1412/1970
1120/82
815/98
816/98
921/1979                   Indonesia Reg. No.         (Serial No.)              
              271,854                   Iran Reg. No.         (Serial No.)      
                      45,747                   Ireland Reg. No.         (Serial
No.)                             97/3630         97/3631                   Italy
Reg. No.         (Serial No.)                             327,963        
257,125         588,755                   Japan Reg. No.         (Serial No.)  
                          1,632,799         416,879         666,788        
(94534/81)         2,005,673         4,354,288                   Malaysia      
                      App. No. 93/09932    

Exhibit A-2 — Page 6



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

              Mexico                             Application No. 342,299        
Application No. 342,300                   New Zealand Reg. No.         (Serial
No.)                             B239,839         212,466                  
Norway Reg. No.         (Serial No.)                             170,038        
85,546                   Philippines Reg. No.         (Serial No.)              
              899         9194         44,065                   Portugal Reg.
No.         (Serial No.)                             190,983         166,450    
              Puerto Rico Reg. No.         (Serial No.)                        
    19,467                   South Africa Reg. No.         (Serial No.)        
                    B69/4892    

Exhibit A-2 — Page 7



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

              South Korea Reg. No.         (Serial No.)                        
    161,560         106,204         (17659/1983)         (17661/1983)        
(3533/1984)         (6505/84)         (6507/84)         105,576         6506/84
                  Spain Reg. No.         (Serial No.)                          
  1,119,069                   Sweden Reg. No.         (Serial No.)              
              164,840         164,198                   Switzerland Reg. No.    
    (Serial No.)                             275,908         309,800        
379,294 (formerly 248,076)         309,732                   Taiwan Reg. No.    
    (Serial No.)                             240,581         200,068        
211,831         215,076         225,581         118,818                  
Thailand Reg. No.         (Serial No.)                             TM102763    
    136,958                   United Kingdom Reg. No.         (Serial No.)      
                      1,063,034         952,501                   Venezuela Reg.
No.         (Serial No.)                             39,716
122.541-F
95,198    

Exhibit A-2 — Page 8



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
EXHIBIT B-l
PRODUCTS
SSG has the right to use the Trademarks to promote, advertise, merchandise,
offer for sale, sell, distribute, manufacture, source, import, export, and
display all MacGregor-branded products contained in the catalogs listed on
Exhibit G and the following products (of all materials and constructions) as
provided in paragraph 3 of this Agreement:
BASEBALL/SOFTBALL
Baseball Gloves/Mitts
Softball Gloves/Mitts
Baseballs
Softballs
Baseball/Softball Bats
Baseball/Softball protective equipment (including masks, leg guards, chest and
throat protectors, helmets and replacement parts for each)
Umpire protective equipment (including masks, leg guards, chest and throat
protectors, helmets and replacement parts for each)
Umpire Accessories (including brushes, indicators, and ball bags)
Batters Gloves
Equipment Bags (including helmet, bats and ball bags and caddies)
Baseball/Softball bases and plates (including pitcher’s toe plate)
Batting/Training Tees and Sets
Safety, training and practice balls
Glove Accessories (including oil, rawhide and replacing kits)
Pine Tar and Rosin Bags
BASKETBALL
Basketballs
Nets and Chains
Backboards (with and without rims)
Posts and standards and all accessories (including bases and transporters)
Foamballs
Mini ball/hoop sets
Ballracks
Mini Basketballs
Referee Accessories (not including socks, pants, shorts, jackets, warm-up suits
or similar clothing)
EXERCISE
Curling Bars
Tricep Bars
Exhibit B-l — Page 1

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
Dumbbells
Weight plates and accessories
Skip Ropes
Chest Pull
Chinning Bars
Power Twisters
Sit-up Door Bars
Toner Wheels
Push-up Stands
Ankle/Wrist Spats
Gym Mats and all accessories (including wall molding strips)
Wall Mats and all accessories (including wall molding strips)
Wall Padding and all accessories (including wall molding strips)
FOOTBALL
Footballs
Receivers’ Gloves
Foam Balls
Football Tees
Pump and Tee Sets
Mini Footballs
Ball Carts
Umpire Accessories (not including socks, pants, shorts, jackets, warm-up suits
or similar clothing)
ICE HOCKEY AND STREET HOCKEY
Sticks
Pucks
Nets
Goalie Gloves and Pads
Helmets and Face Masks
Protective Wear
Referee Accessories (not including socks, pants, shorts, jackets, warm-up suits
or similar clothing)
LAWN AND GARDEN GAMES
Badminton racquets, nets, and shuttlecocks
Parachutes
Cage Balls
Moon Hopper
Tug of War Rope
Plastic Hoops and Holder
Velcro Catch Mitt
Exhibit B-l — Page 2

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
Pillow Polo
SOCCER
Soccer Balls
Goalie Gloves
Indoor/outdoor foam balls
Shin Guards
Field Cones and Flags
Training Nets and all accessories (including clips, hooks and ground anchors)
Soccer Goals and Nets and all accessories (including clips, hooks and ground
anchors)
Mini Soccer Balls
Referee Accessories (including warning cards but not including socks, pants,
shorts, jackets, warm-up suits or similar clothing)
TENNIS
Tennis Racquets/Frames
Tennis Balls
All tennis accessories, except clothing, wristbands or sweatbands
Nets and all accessories (including clips, hooks, and anchors)
Windscreens
Post caps
Net Center Straps
Net Ratchets
Ball Retrievers
Court Divider Netting
Court Divider Curtains
Umpire Accessories (not including socks, pants, shorts, jackets, warm-up suits
or similar clothing)
VOLLEYBALL
Volleyballs
Nets
Sets
Poles and Standards and all accessories (including bases and transporters)
Pole protective pads
Floor tape applicator, marking tapes and boundary tapes
Mini-Volleyballs
Ball carts
Referee Accessories (including warning cards but not including socks, pants,
shorts, jackets, warm-up suits or similar clothing)
Exhibit B-l — Page 3

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
MISCELLANEOUS
Playground Balls — all sizes
Tetherballs and Sets
Timers (hand or wrist) — hand held timers, electronic/mechanical
Pedometers
Racquet Ball Racquets
Squash Racquets, frames, balls and all squash accessories, except clothing,
wristbands or sweatbands
Paddleball Racquets
Ball Carts, Racks, Lockers and Caddies
Equipment Bags, Carts, Racks, Lockers and Caddies
Manual Scoreboards (including all associated parts and accessories)
Electronic Scoreboards (including all associated parts and accessories)
Clocks (including all associated parts and accessories)
Calculators and calculator cases
Portfolios
Briefcases
Memo Pads
Post protective pads
Score Books
Sunglasses
Whistles
Pumps, pressure gauges and inflating needles
Ball sealant
Trophies and Awards
Athletic Uniforms for any sport (but not including socks, pants, shorts,
jackets, warm-up suits or similar clothing not part of an athletic uniform)
Exhibit B-1 — Page 4

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
EXHIBIT B-2
OTHERWISE LICENSED PRODUCTS
Baseball Gloves
Softball Gloves
Baseballs
Softballs
Youth Bats
Soccer balls (all materials and constructions)
Soccer Accessories (including Shin Guards, Goalie Gloves, Soccer Goals)
Basketballs
Footballs
Volleyballs
Sneakers and Athletic Shoes
Athletic and Sweat Socks
Exhibit B-2

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
EXHIBIT C
EXCLUDED CUSTOMERS
Academy
All About Sports
Ames
Ann and Hope
Ben Franklin Stores
Benny’s, Inc.
Best Products
Big 5
Biggs
Bi-Mart
Blains
Bradlees
Caldor
Child World
Clover
Consumer Distributors
Cosby, Gerry & Co.
Cotter & Co.
Dunhams
Foremost
Gart Bros.
Gold Bush Sales
Gold Medal
Hermans
Hills
Imperial Sports Center
J.C. Penney
Jamesway
K Mart
Kay Bee
Lechmere
MC Sporting Goods
Medford Square Sporting Goods
Mills F & F
MVP Sports Stores, Inc.
M. W. Kasch
Masco Sports
Modells
Olympic Dist.
Oshmans
Pamida Inc.
Penn Daniels
Play & Sports
Prangeway
Rich’s
Richman-Gordman
Roses
Sam Wyche
Scheels
Schottanstein
Sears
Service Merchandise
Shopko
Sport Mart
Sports Authority
Sports Town
Stuarts Department Store
Swallens Inc.
Target
Thrifty Drug Stores
Toys R Us
Van Leunens Inc.
Wal-Mart
Wolfs Sport Shop
Woolworth
Exhibit C

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
EXHIBIT D
PROCEDURES FOR OTHERWISE LICENSED PRODUCTS
1. SSG will classify its customers and potential customers (“Customers”) based
on information the Customers provide to SSG. SSG will program its computer
system to issue each Otherwise Licensed Product a code. Prior to the
confirmation of a Customer’s order, whether placed by telephone or through
e-commerce, SSG’s computer system will analyze the Customer classification, the
codes of the products the Customer is ordering, and the ship-to address provided
by the Customer. If a Customer classified as an Individual Customer or an
On-Line Seller attempts to order an Otherwise Licensed Product for shipment to
an address in the Domestic Territory, SSG’s computer will be programmed to
reject the requested purchase of Otherwise Licensed Product and to notify the
Customer or to allow SSG to notify the Customer.
2. SSG will include a notice on its websites that, in substance, provides: “Due
to certain brand and/or territory restrictions, we may not be able to complete
your order request. We will identify these items for you at checkout and give
you an opportunity to select another product.” SSG will include such notice on
its website under at least one of the “terms and conditions” or “frequently
asked questions” area of its websites.
3. Within thirty (30) days of the Effective Date, SSG will circulate, by e-mail,
a memo (the “Notice”) to all employees on SSG’s e-mail system notifying them of
the effectiveness of these procedures and the restrictions on the sale of
Otherwise Licensed Products.
4. At least once during each Royalty Year, SSG will recirculate the Notice to
all employees on SSG’s e-mail system notifying them of the effectiveness of
these procedures and the restrictions on sales of Otherwise Licensed Products.
Exhibit D

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
EXHIBIT E -NEW PRODUCT APPROVAL FORM
Date Request Made:
                                                                                
Date Request Received by Equilink:
                                                                                
Contact Person at SSG:
                                                                                
Product Description:
                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                
Freight Rating:
                                                                                
Country of Manufacture:
                                                                                
Attachments Sent To Bill Sherman (check all that apply):
                          Product sample (freight rating equal to or less than
FAK 50)

                         Color picture of sample and notice of place for
inspection (freight rating greater than 50 FAK)
Attachments Sent To Cohen:
                         Color picture of sample
Approval by Equilink (check all that apply):
                          Deemed approved by no objection within 10 days of
receipt

                           New Product Approval Form initialed by Equilink or
other written communication (attach copy)  
                          Oral approval (list name and date of oral approval
below):
     Name of person giving approval:
                                                                                
     Date of Approval:
                                                                                
Exhibit E

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
EXHIBIT F
SAMPLES OF APPROVED BUSINESS CARDS, STATIONERY, ETC.
Exhibit F

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
EXHIBIT G — APPROVED CATALOGS AND WEB SITES
Web sites:
us-games.com
bsnsports.com
bsngsanaf.com
championbarbell.com
esportsonline.com
leaguedirect.com
macteamsports. com
sportsupplygroup.com
ssgecom.com
portapit.com
newenglandcamp.com
Catalogs:
BSN Sports Fall 2000
BSN Sports Parks and Recreation Fall 2000
BSN Sports 1999-2000 Megabook
BSN Sports Correctional Recreation 2000
BSN Sports Baseball and Softball 2000
Champion Barbell 2000 Buyer’s Guide
Learning through Movement Spring 2000
U.S. Games Spring 2000
U.S. Games 2000 YMCA Catalog Spring 2000
BSN Sports YMCA 2000
BSN Sports Spring 2000
BSN Sports Parks and Recreation Spring 2000
PortaPit International 2000
Flag-A-Tag
New England Camp and Recreational Supply Catalog 2000
Fit ‘n Fun Spring 2000
Sport Supply Group, Inc. MacGregor Youth Sports Factory Direct Buyer’s Guide
2000 (Government)
Sport Supply Group, Inc. MacGregor Little League Sports Factory Direct Buyer’s
Guide 2000
BSN Government NAF 2000
Sport Supply Group, Inc. MacGregor Team Sports Factory Direct Buyer’s Guide 2000
BSN Government 2000
U.S. Games Fall 2000
U.S. Games and Sport Supply Group, Inc. Hershey’s Fund Raising
Sport Supply Group, Inc. MacGregor Team Sports Licensee Scoreboards Catalog 51
Learning through Movement Fall 2000
2001 Sport Supply Group MacGregor Youth Baseball Factory Direct Buyer’s Guide
2001 Sport Supply Group MacGregor Youth Football Factory Direct Buyer’s Guide
2001 Sport Supply Group MacGregor Youth Basketball/Soccer Factory Direct Buyer’s
Guide
2001 Sport Supply Group MacGregor Little League® Factory Direct Buyer’s Guide
Exhibit G — Page 1

1



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
EXHIBIT H — NEW ADVERTISING AND PROMOTIONAL APPROVAL FORM
Date Request Made:                    
Date Request Received by Equilink:                    
Contact Person at SSG:                    
Material For Which Approval Sought (describe and/or attach copy):
 
 
 
Attachments Sent To Cohen:
                         Preproduction print (attach copy)
Approval by Equilink (check all that apply):
                         Deemed approved by no objection within 10 days of
receipt
                         New Advertising or Promotional Material Form initialed
by Equilink or other written communication (attach copy)
                         Oral approval (list name and date of oral approval
below):
                        Name of person giving approval:                    
                        Date of Approval:                    
Exhibit H

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
EXHIBIT I
TRADEMARKS SSG OR AFFILIATES HOLD OR ON WHICH THEY HAVE APPLIED FOR A
REGISTRATION AS OF THE EFFECTIVE DATE OF THE AGREEMENT
Sport Supply Group, Inc.
Updated: August 22, 2000

          TRADEMARK   APPL/REG. NO.
ALUMAGOAL
    1,262,511  
BEAM LINKS LOGO
    1,708,416  
BRUTE FORCE
    1,949,588  
BSN
    1,198,106  
BSN
  SN# 76/015,737
BULLDOG
    1,880,726  
CARRY GOAL
    1,845,757  
CATA-POLE
    1,127,054  
COLOR MY CLASS
    1,845,758  
CURVEMASTER AND DESIGN
    972,790  
EARTHBALL
    1,084,113  
ESPORTSONLINE.COM LOGO
  SN# 75/732,811
EZ SET
    2,217,618  
FIT N’ FUN FANATIC
    1,883,895  
FLAG-A-TAG
    738,205  
GAMECRAFT
    1,965,771  
GSC
  SN# 75/902,598
JUNGLE BUG
  SN# 75/626,714
LADY CATA-POLE
    1,908,660  
LEARNING THROUGH MOVEMENT
  SN# 75/922,830
MASTER
    1,841,930  
MULTIFIT SYSTEM
    2,052,751  
NE CAMP & DESIGN
    2,287,351  
NEW ENGLAND CAMP AND RECREATION
    1,998,854  
NORTH AMERICAN RECREATION
    1,277,448  
PASSON’S SPORTS
  SN# 75/901,524
PILLO POLO
    1,223,595  
PLAY WORKS
  SN# 75/625,171
PORT-A-COURT
    1,844,560  
PORT-A-JUST
    1,844,562  
PORT-A-PIT
    800,268  
PRO-DOWN
    1,909,693  
PROBASE
    1,410,733  
QUICK-FENCE
    1,847,722  
ROL-DRI
    1,030,600  
ROLL-N-FOLD
    2,299,816  

Exhibit I — Page 1

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

          TRADEMARK   APPL/REG. NO.
ROTA-CUFF
    1,844,561  
S.D.E. CO. (Stylized)
    1,216,564  
SAFE SQUAT
    1,887,277  
SPORT SUPPLY GROUP, INC.
  SN# 75/701,100
SSG
  SN# 75/701,376
SSG
  SN# 75/732,812
THE ATHLETIC CONNECTION
    1,870,846  
THE HEART ADVENTURE
    2,002,107  
TIDI-COURT
    1,055,596  
TOPPLEBALL
    1,223,594  
TRITON
    1,209,873  
U.S. GAMES INC.
    1,246,494  
ULTIMAT
    1,934,630  
VOLLEY TRAINER
    1,739,140  
WAFFLE
    1,906,667  

Sport Supply Group, Inc./ATEC U.S. Trademarks
Updated: August 22, 2000

          TRADEMARK   APPL/REG. NO.
ATEC
    1,902,873  
ATEC
  SN# 75/426,278
ATEC LOGO
    1,899,058  
AXIS
  SN# 76/096,411
CASEY ATEC AND DESIGN
    1,148,071  
HITTING STREAK
    2,271,727  
PONZA ROOKIE
    1,494,366  
POWER HUMMER
  SN# 75/425,494
ROOKIE
  SN# 75/426,277
SFT
    2,278,919  
TUFFY
    1,117,781  
TUFFY SFT
    2,224,290  

Sport Supply Group, Inc./ATEC Chinese Trademarks
Updated: August 22, 2000

          TRADEMARK   APPL/REG. NO.
ATEC AND DESIGN
  SN# 9800061343
HITTING STREAK
    1338154  

NAMES UNDER WHICH SSG DOES BUSINESS AS OF EFFECTIVE DATE OF AGREEMENT
Sport Supply Group, Inc.
Alumagoal
Exhibit I — Page 2

 



--------------------------------------------------------------------------------



 



DRAFT No. 8
December 20, 2000
For Purposes of Settlement Only
Pursuant to Rule 408
Athletic Training Equipment Company, Inc.
ATEC
Bulldog Mfg.
Casey ATEC & Design
Hitting Streak
Cata-Pole
Champion Barbell
LAK Co.
LAKCO, Inc.
Larry Black Sporting Goods, Inc. dba Varsity Sports
Larry Black Sporting Goods:
Monogramming Etc. and Varsity Sports
Larry Black Sporting Goods
Larry Black Sporting Goods, Inc. dba Varsity Sports
Beam Links Systems
BSN Corp.
BSN Sports
BSN West
Conlin Bros., Inc.
Conlin Bros. Sporting Goods
Curve Master
Fiber Sports
Fit ‘N Fun
Flag A Tag
Gamecraft, Inc.
GSC Sport
Junglebug Play Works
Learning in Motion
Learning Through Motion
Monogramming Etc.
New England Camp and School Supply
North American Recreation/NAR
Passon’s Sports
Port-A-Pit
Pro Base
Power Hummer
Pro Down
Rol Dri
Exhibit I — Page 3

 



--------------------------------------------------------------------------------



 



DRAFT No. 8
December 20, 2000
For Purposes of Settlement Only
Pursuant to Rule 408
Rookie
Safesquat
SFT
Spaulding Athletic Goods, Inc.
Sport Supply Group, Inc. Employees’ Savings Plan
Sport Supply Group, Inc. Stock Purchase Plan
SSG
The Athletic Connection
Tuffy
US Games
Varsity Sports
Exhibit I — Page 4

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
MARKS LICENSED TO SSG BY ANOTHER PARTY AS OF EFFECTIVE DATE OF AGREEMENT
AMF
Little League Baseball
Major League Baseball Properties
Maxpro
Voit
Walleyball
CAN PRO (Registration No. 1,189,327)
Court Cat and design (Registration No. 1,372,792)
Nylon Pro Bearing (Registration No. 1,184,954)
Big Mac and design (Registration No. 1,210,701)
X2L (Registration No. 1,269,377)
PREMIER PRODUCTS AND design (Registration No. 1,063,758)
PREMIER (Registration No. 1,073,498)
FIELD MASTER (Registration No. 698,940)
Official 97 League (Registration No. 1,124,967)
PROHIDE (Registration No. 934,416)
PROHIDE and design (Registration No. 993,788)
X10L (Registration No. 506,646)
97 (Registration No. 1,156,496)
Design D&M and D06 (Registration No. 608,672)
Flexlite (Registration No. 692,854)
HRK (Registration No. 1,013,000)
Jump Shot and design (Registration No. 993,787)
Official 97 League (Registration No. 343,288)
All other registered trademarks owned or used by MacGregor Sports Products Inc.
as of February 7, 1992 except:
Harwood (Registration No. 993,791)
Pride (Registration No. 1,049,644)
Sand Knit (Registration No. 744,180)
Sand (Registration No. 744,181)
Exhibit I — Page 5

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000

         
Miracle Hice (gloves)
  E27L   I-EDAN
Official
  E27R   I-EDOA
OFFICIAL
  G255   I-EDOM
Official and design
  G258   I-EIC
Official League
  G260   I-EICF
Official 97 League and
  G266   I-EICF-2
design
  G267   I-EICF-3
Radilace (gloves)
  G273   I-EICH
Superhide (gloves)
  G274   I-EICH-2
Super Skin (gloves)
  G275   I -EXE
Wingback (gloves)
  G276   LLH
DYNA-FLIGHT
  G277   LLHS
X7L
  G279   PBH
X2L
  G280   PBHE
MXG
  G280N   PBHES
MXY
  G282   PBHS
MXJ
  G285   S5B
X6000
  G294   VIS
X280
  G295   VIS-P
X3500
  G296    
X500
  G297    
X11LW
  G351    
X1OLW
  G35A    
X11L
  G25B    
X9L
  G27B    
77C
  G27L    
100-12
  GM3    
100CR
  GM3B    
10ODC
  GP75    
100SP
  GP80    
97
  GRP4    
97 and design
  GRP6    
B33
  GRP7    
B65
  GBPN    
B72C
  GBYN    
B73C
  GLCKB    
B74C
  GLL    
B75C
  GLSM    
B76C
  GMK    
B76V
  GMR    
B79C
  GSLL    
BLB
  H140    
BPV
  H2139    
BP7
  HBC    
E225
  HML    
E285
  HCH    

All other non-registered trademarks, tradenames and styles owned or used by
MacGregor Sports Products, Inc. as of February 7, 1992.
Exhibit I — Page 6

 



--------------------------------------------------------------------------------



 



FINAL
December 21, 2000
EXHIBIT J— APPROVED FORM OF LIMITED ASSIGNMENT
Exhibit K

 



--------------------------------------------------------------------------------



 



Final 6/17/05
FIRST AMENDMENT TO RESTATED LICENSE AGREEMENT
THIS FIRST AMENDMENT TO RESTATED LICENSE AGREEMENT (“Agreement”), is dated as of
May 1, 2005 (the “Effective Date”) by and between MacMark Corporation, a
Delaware corporation (“MacMark”), Equilink Licensing Corporation, a Delaware
corporation (“Equilink”) and Sport Supply Group, Inc., a Delaware corporation
(“SSG”).
WITNESSETH:
WHEREAS, MacMark, Equilink and SSG entered into an Amended and Restated License
Agreement dated effective as of December 21, 2000 (the “Restated License
Agreement”);
WHEREAS, under the Restated License Agreement MacMark and Equilink have notified
SSG of their intent to enter into an agreement renewing the Regent Agreement
pursuant to that certain Licensing Term Sheet dated March 14, 2005, a copy of
which is attached as Exhibit X (the “2005 Regent Term Sheet”) and has requested
that SSG waive its right of first refusal under paragraph 10.1 of the Restated
License Agreement with respect to the 2005 Regent Term Sheet;
WHEREAS, in connection with SSG’s waiver of its right of first refusal under
paragraph 10.1 of the Restated License Agreement with respect to the 2005 Regent
Term Sheet, MacMark and Equilink have agreed to expand SSG’s license rights
under the Restated License Agreement;
WHEREAS, in connection with the foregoing, MacMark, Equilink, and SSG have
determined to amend the Restated License Agreement as set forth in the First
Amendment To Restated License Agreement;
NOW, THEREFORE, in consideration of the mutual covenants made herein and for
other good and valuable consideration, the delivery, receipt and sufficiency of
which are hereby acknowledged, the parties hereto amend the Restated License
Agreement as follows:

1.   Definitions. For the purposes of this Agreement, the capitalized terms not
otherwise defined in this Agreement shall have the same definitions as set forth
in the Restated License Agreement. The singular includes the plural and vice
versa as indicated by the context. Any term defined elsewhere in this Agreement
shall have the meaning set forth in that definition wherever the term is used in
this Agreement.

2.   Prior Agreements. This Agreement amends solely the below-identified and
revised paragraphs of the Restated License Agreement by and among SSG, MacMark
and Equilink, but does not otherwise affect the unrevised paragraphs of the
Restated License Agreement or the 1992 Master Agreement as it pertains to any
other parties to that agreement.

3.   Revision to Grant of License. Paragraph 3 of the Restated License Agreement
entitled “Grant of License” is amended and restated in its entirety as follows:

3. Grant of License. Subject to the applicable use restrictions imposed by the
Settlement Agreement dated April 9, 1981, among MacGregor Sporting Goods, Inc.,

 



--------------------------------------------------------------------------------



 



Final 6/17/05
MacGregor-Doniger Inc., and The Brunswick Corporation, MacMark and Equilink
hereby grant to SSG:

  3.1   Exclusive License/Exclusive Customers/Domestic. The exclusive (including
as to MacMark and Equilink) right and license to promote, advertise,
merchandise, offer for sale, sell, and distribute all MacGregor-branded
Products, through all Channels of Trade other than a Brick and Mortar Retail
Store, to Exclusive Customers located in the Domestic Territory. MacMark and
Equilink acknowledge that the right and license granted herein, includes, but is
not limited to, the right for Exclusive Customers, who have purchased or agreed
to purchase MacGregor-branded Products from SSG, to resell and distribute
MacGregor-branded Products through all Channels of Trade (including, but not
limited to, through E-Commerce and Brick and Mortar Retail Stores) and to any
person or entity.     3.2   Exclusive License/Individual Customers and On-Line
Sellers/Domestic. The exclusive (including as to MacMark and Equilink) right and
license to promote, advertise, merchandise, offer for sale, sell, and distribute
all MacGregor-branded Products, except the Otherwise Licensed Products, through
all Channels of Trade other than a Brick and Mortar Retail Store, to Individual
Customers and On-Line Sellers located in the Domestic Territory. MacMark and
Equilink acknowledge that the right and license granted herein includes, but is
not limited to, the right for On-Line Sellers, who have purchased or agreed to
purchase MacGregor-branded Products from SSG, to resell and distribute
MacGregor-branded Products, except the Otherwise Licensed Products, to any
person or entity through E-Commerce.     3.3   Non-Exclusive License/All
Customers/International. Subject to the requirements of the next sentence of
this paragraph 3.3, the non-exclusive right and license to promote, advertise,
merchandise, offer for sale, sell and distribute all MacGregor-branded Products,
through all Channels of Trade, to any person or entity of any type located in
the International Territory. This right and license is limited to promoting,
advertising, merchandising, and offering for sale MacGregor-branded Products
through English language catalogs, mailers, advertising and promotions;
salespeople; and E-Commerce (including, but not limited to, the nonexclusive
right and license to accept orders from customers who receive English language
catalogs, mailers, advertising and promotions in the International Territory or
who place orders through E-Commerce from the International Territory) and to
fulfilling such orders by shipping MacGregor-branded Products to such customers
located in the International Territory. Notwithstanding the foregoing, this
right and license does not include the right of salespersons to make in-person
sales visits to the premises of Brick and Mortar Retailers located in the
International Territory that sell exclusively to Individual Customers for the
purpose of selling MacGregor-branded Products. SSG recognizes that the rights
granted under this paragraph 3.3 are nonexclusive and that MacMark may license
others to sell MacGregor-branded products to customers located in the
International Territory, subject to SSG’s rights under paragraphs 9, 10 and 11
of this Agreement.

2



--------------------------------------------------------------------------------



 



Final 6/17/05

  3.4   Non-Exclusive License/Individual Customers/Domestic and International.
The non-exclusive right and license to promote, advertise, merchandise, offer
for sale, sell, and distribute all Otherwise Licensed Products, including
individual units of Otherwise Licensed Products, through E-Commerce via web
sites owned or operated by or on behalf of SSG, and through telephone and mail
sales, to Individual Customers located in the Domestic Territory or the
International Territory.     3.5   Non-Exclusive License/On-Line
Sellers/Domestic. The non-exclusive right and license to promote, advertise,
merchandise, offer for sale, sell, and distribute all Otherwise Licensed
Products, including individual units of Otherwise Licensed Products, through all
Channels of Trade other than a Brick and Mortar Retail Store, to On-Line Sellers
located in the Domestic Territory, that will resell and distribute Otherwise
Licensed Products through: i) E-Commerce via web sites owned or operated by the
On-Line Sellers; ii) or via web sites the On-Line Sellers operate for others,
excluding only web sites operated for Brick and Mortar Retail Stores that are
generally accepted as close-out or outlet stores. MacMark and Equilink
acknowledge that the right and license granted herein includes, but is not
limited to, the right for On-Line Sellers, who have purchased or agreed to
purchase Otherwise Licensed Products from SSG, to resell and distribute
Otherwise Licensed Products, to any person or entity through E-Commerce via the
web sites authorized in this paragraph 3.5.     3.6   Non-Exclusive
License/Excluded Customers’ Web Sites/Domestic and International. The
non-exclusive right and license to promote, advertise, merchandise, offer for
sale, sell, and distribute all MacGregor-branded Products, through E-Commerce
via web sites owned or operated by or on behalf of Excluded Customers in the
Domestic Territory or the International Territory, provided, however, SSG will
be required to fill orders under this paragraph 3.6 by drop shipments directly
to the Excluded Customers’ web site purchasers except as otherwise provided in
this paragraph. Except as otherwise provided in this paragraph, SSG agrees that
it shall not fill orders under this paragraph 3.6 by shipment to a distribution
center or provider used to stock or fulfill orders in Excluded Customers’ Brick
and Mortar Retail Stores. If an Excluded Customer uses a distribution center or
provider to exclusively stock or fill orders made via a web site owned or
operated by or on behalf of the Excluded Customer (collectively, a “Qualifying
Distribution Center”), SSG, with the prior authorization of MacMark and
Equilink, may make shipments of MacGregor-branded Products to the Qualifying
Distribution Center for the Excluded Customer to use to fill orders made via a
web site owned or operated by or on behalf of the Excluded Customer. To obtain
the authorization of MacMark and Equilink to ship MacGregor-branded Products to
a Qualifying Distribution Center (the “Requested Authorization”), SSG shall
provide MacMark and Equilink with written notice of: (i) the identity of the
Excluded Customer; and, as applicable, (ii) either the identity and location of
the provider or the location of the distribution center. Unless MacMark and
Equilink provide written notice to SSG that they reject the Requested
Authorization within ten (10) days of their receipt

3



--------------------------------------------------------------------------------



 



Final 6/17/05
of the Requested Authorization, the Requested Authorization will be deemed
approved. MacMark and Equilink shall not unreasonably withhold their approval
and consent to the Requested Authorization provided that the identified
distribution center or provider does not stock or fulfill orders in Excluded
Customers’ Brick and Mortar Retail Stores. SSG agrees that it shall not
knowingly sell or distribute MacGregor-branded Products to Excluded Customers to
be offered for sale by Excluded Customers in their Brick and Mortar Retail
Stores.

  3.7   Non-Exclusive License to Display and Advertise. The non-exclusive right
and license for SSG, customers of SSG who have or may purchase MacGregor-branded
Products from SSG, and others authorized by SSG to display and otherwise
promote, advertise, merchandise, and offer for sale all MacGregor-branded
Products, through all Channels of Trade, anywhere in the Domestic Territory or
the International Territory, to any person or entity of any type, including but
not limited to Exclusive Customers, Individual Customers, On-Line Sellers,
Excluded Customers, and the general public.     3.8   Non-Exclusive License to
Manufacture, Source, Import and Export. The non-exclusive right and license to
use, or to authorize others to use, the Trademarks anywhere in the world in
connection with manufacturing, sourcing, importing and exporting of the Products
anywhere in the world.     3.9   Domain Names. The exclusive right and license
to promote, advertise, merchandise, offer for sale, sell, and distribute all
MacGregor-branded Products using the domain names macteamsports.com,
MacGregorTeamSports.com, and MacGregorSports.com in all cases and combination of
cases and using all top level domains and suffixes (e.g., .sports, .earth, .USA,
.biz, .info, .pro, .coop, .name, etc.) that are now available or may become
available in the future (the “Domain Names”). SSG shall also have the exclusive
right to register, administer and use, in the Domestic Territory and the
International Territory, the Domain Names; provided, however, that the Domain
Names shall be the property of MacMark. SSG will register MacMark as the owner
of the Domain Names used by SSG. SSG’s use of the Domain Names during the term
of the Agreement will inure to the benefit of MacMark, and, in the event this
Agreement is terminated, SSG will transfer the administration of the Domain
Names to MacMark.     3.10   Excluded Rights. Except as expressly provided in
paragraphs 3.1 through 3.9, SSG shall have no right to sell or distribute
MacGregor-branded Products to Excluded Customers in the Domestic Territory or to
sublicense others to sell or distribute MacGregor-branded Products to Excluded
Customers in the Domestic Territory. The rights granted to SSG herein also
specifically exclude, without the prior written consent of MacMark or Equilink,
the following: (a) the ability to own a Brick and Mortar Retailer using any of
the Trademarks as part of the name of the store, and (b) the ability to use any
of the Trademarks as part of SSG’s corporate name. Neither SSG’s use of the
phrases “MacGregor Team Sports Licensee.” “MacGregor Team Sports,” “MacGregor
Sports” nor SSG’s use of the

4



--------------------------------------------------------------------------------



 



Final 6/17/05

    Domain Names, including such use on catalogs, advertisements, the Internet,
web pages, business cards, letterhead, facsimile cover sheets, stationery, phone
messages and telephone usage, shall be deemed to conflict with this paragraph
3.10.     3.11   Procedure For Otherwise Licensed Products. SSG will implement
reasonable procedures to ensure that Otherwise Licensed Products are not sold by
SSG to Individual Customers in the Domestic Territory except in accordance with
paragraphs 3.1 through 3.9 above. MacMark and Equilink acknowledge that SSG’s
procedures will be sufficient if they are substantially similar to the
procedures outlined in Exhibit D .     3.12   Premiums. SSG shall have the right
to distribute MacGregor-branded Products to all or any customers without charge
as promotional premiums in connection with purchases by those customers of other
products from SSG, so long as the value of such premiums (based on the lowest
sales price of the MacGregor-branded Product) does not exceed 10% of SSG’s
annual gross sales of MacGregor-branded Products in any single Royalty Year. In
the event the value of such premiums (based on the lowest sales price of the
MacGregor-branded Product) does exceed 10% of SSG’s annual gross sales of
MacGregor-branded Products in any single Royalty Year, SSG will include the
value of the premiums (based on the lowest sales price of the MacGregor-branded
Product and excluding Outbound Freight, taxes, returns and sales credits) over
the 10% limit as a sale for purpose of calculating the Annual Royalty due under
paragraph 4.1 for that Royalty Year. Notwithstanding the foregoing, this
paragraph 3.12 shall not apply to the distribution of MacGregor-branded Products
as samples and not as premiums.     3.13   Customer Classification. In the event
a customer or a potential customer could fall within more than one customer
classification, then the parties agree that the customer will be considered in
the customer classification that provides SSG with the greatest rights to
promote, advertise, merchandise, offer for sale, sell and distribute
MacGregor-branded Products to that customer, provided that SSG complies with the
provisions of paragraphs 3.1 through 3.6.

4.   Revision to Royalty and Royalty Reports. Paragraph 4 of the Restated
License Agreement entitled “Royalty and Royalty Reports” is amended and restated
in its entirety as follows:

4. Royalty and Royalty Reports.
4.1 Annual Royalties. SSG will pay to Equilink an annual royalty (the “Annual
Royalty”) of 2% of annual gross sales (after deducting Outbound Freight, taxes,
returns, sales credits and excluding all sales through Excluded Customers’ web
sites pursuant to paragraph 3.6 above) of MacGregor-branded Products and
Otherwise Licensed Products that exceed, for the applicable Royalty Year,
$17 million; provided, however, that once SSG’s annual sales of
MacGregor-branded Products and Otherwise Licensed Products, (excluding all sales
through Excluded Customers’ web sites pursuant to paragraph 3.6)

5



--------------------------------------------------------------------------------



 



Final 6/17/05
exceed $22 million, SSG is permitted to pay a reduced annual royalty of 1% on
gross sales (after deducting Outbound Freight, taxes, returns and sales credits)
of Closeouts of MacGregor-branded Products and Otherwise Licensed Products in
those Royalty Years where SSG sells MacGregor-branded Products or Otherwise
Licensed Products, as Closeouts. In no event shall the 1% royalty apply to more
than 10% of total annual sales (after deducting Outbound Freight, taxes,
returns, sales credits and excluding all sales through Excluded Customers’ web
sites pursuant to paragraph 3.6) of MacGregor-branded Products and Otherwise
Licensed Products in excess of $22 million. The guaranteed minimum Annual
Royalty shall be One Hundred Thousand Dollars (U.S. $100,000.00) (the
“Guaranteed Minimum Annual Royalty”), and the Guaranteed Minimum Annual Royalty
shall be credited against the total Annual Royalty payable in any Royalty Year.
The Annual Royalty shall be paid as follows: (a) Fifty Thousand Dollars (U.S.
$50,000) on or before January 31 of each Royalty Year; (b) Twenty-Five Thousand
Dollars (U.S. $25,000) on or before April 30 of each Royalty Year; (c)
Twenty-Five Thousand Dollars (U.S. $25,000) on or before July 31 of each Royalty
Year; and (d) the balance of any Annual Royalty due for a Royalty Year on or
before the first September 30 following such Royalty Year.
4.2 Royalties on Sales through Excluded Customers’ Web Sites Pursuant to
Paragraph 3.6. SSG will pay to Equilink an annual royalty (the “Annual Excluded
Customer Royalty”) of 4% of annual gross sales (after deducting Outbound
Freight, taxes, returns and sales credits) of MacGregor-branded Products and
Otherwise Excluded Products sold through Excluded Customers’ web sites pursuant
to paragraph 3.6, unless the Excluded Customers’ web sites are managed by third
parties such as GSI Commerce, in which case, the royalty calculation described
in paragraph 4.1 shall apply to such sales through Excluded Customers’ web
sites. The Annual Excluded Customer Royalty shall be paid on or before the first
September 30 following each Royalty Year.
4.3 Royalty Reports. In connection with its September 30 payment, SSG shall
submit to Equilink a report of its annual gross sales (after deducting Outbound
Freight calculated in accordance with paragraph 2.17, taxes, returns and sales
credits) of MacGregor-branded Products and Otherwise Licensed Products during
the preceding Royalty Year, which report shall be accompanied by a statement
from SSG’s chief financial officer, controller, principal accounting officer,
treasurer, chief operating officer, president or chairman that the report is
correct in all material respects. SSG shall keep, for a period of at least three
(3) years after the conclusion of the Royalty Year, accounting records showing
the sales of MacGregor-branded Products and Otherwise Licensed Products in that
Royalty Year. Upon receipt of a written request from Equilink, SSG will make
available to Equilink or its authorized representative, at Equilink’s sole
expense, such accounting records of SSG and its affiliates, assigns and
sublicensees, reasonably necessary to verify SSG’s annual sales of
MacGregor-branded Products and Otherwise Licensed Products in a Royalty Year for
which SSG is obligated to maintain its accounting records under this Agreement
as of the time the request is made. Once during each Royalty Year after the
Effective Date of this Agreement and once after the termination of the Agreement
in accordance with paragraph 6, Equilink shall be entitled to an independent
audit of SSG’s accounting records by a Big 4 public accounting firm or a
regional accounting firm that is mutually acceptable to the parties and, in
either case,

6



--------------------------------------------------------------------------------



 



Final 6/17/05
that is not the auditor for Equilink or any of its affiliates, including but not
limited to MacMark and Riddell Sports, Inc., to determine SSG’s sales of
MacGregor-branded Products and Otherwise Licensed Products for the previous two
(2) Royalty Years. The audit shall be limited to the determination of SSG’s
sales of MacGregor-branded Products and Otherwise Licensed Products for the
previous two (2) Royalty Years, shall not include any Royalty Year previously
audited, shall not include any period prior to July 31, 2000, and shall be
conducted during normal business hours at SSG’s home office at a date and time
to be mutually agreed upon by the parties. The cost of the audit shall be paid
by Equilink unless the audit shows that SSG has understated sales of
MacGregor-branded Products or Otherwise Licensed Products or overstated
deductions for the Royalty Year in question by more than 10%, in which case SSG
shall pay all of Equilink’s costs of the audit and any additional royalty that
is due. Equilink, MacMark and its auditors agree to maintain the confidentiality
of and not disclose to third parties the information SSG provides in connection
with any such audit.

5.   Revision to Right of First Refusal as to Regent Products and Classes of
Customers and Nonexclusive Right To Sell Regent Products To Individuals and
On-Line Sellers. Paragraphs 10.1 and 10.2 of the Restated License Agreement
entitled “Right of First Refusal” and “Nonexclusive Right To Sell Regent
Products To Individuals and On-Line Sellers” are amended and restated in their
entirety as follows:

  10.1   Right of First Refusal. Equilink and MacMark grant to SSG the right of
first refusal to all rights Regent Sports has or obtains under and in connection
with the Regent Agreement, including all products licensed to Regent Sports, all
classes of customers to whom Regent Sports is authorized to advertise and sell
products and all Channels of Trade in which Regent Sports is authorized to
advertise and sell products (the “Regent Rights”), in the event that the Regent
Agreement is terminated, expires, or otherwise is no longer effective. To
exercise this right of first refusal, SSG must match either (a) the best bona
fide, third party offer Equilink or MacMark receives for the Regent Rights
within ninety (90) days after the termination of the Regent Agreement (including
any offer by Regent during that time period); or (b) if there is no such bona
fide, third party offer, the original terms of the Regent Agreement. In the
event SSG and MacMark, in connection with SSG’s exercise of this right of first
refusal, agree to extend or expand the terms of the rights SSG acquires pursuant
to this right of first refusal (for example, the length of the new agreement
covering such rights), then such extended or expanded terms shall be subject to
the mutual agreement of the parties. In the event SSG does not elect to exercise
its right of first refusal, then Equilink and MacMark may enter into an
agreement on the same terms offered to SSG (the “Offered Agreement”), provided
however: i) the Offered Agreement will not conflict with this Agreement,
including the rights granted to SSG in this paragraph 10; and ii) if Equilink
and MacMark do not enter into the Offered Agreement within ninety (90) days of
SSG notifying Equilink and MacMark that SSG is not exercising its right of first
refusal, then SSG’s right of first refusal will be revived and the provisions of
this paragraph 10.1 will continue to apply to any offer for all or part of the
Regent Rights.

7



--------------------------------------------------------------------------------



 



Final 6/17/05
SSG agrees to waive its right of first refusal solely under this paragraph 10.1,
in connection with the 2005 Regent Term Sheet on the condition that prior to
August 1, 2005, MacMark, Equilink and Regent enter into a final agreement on
terms substantially similar to the terms contained in the 2005 Regent Term
Sheet. SSG does not waive any other or future rights of first refusal under any
paragraph of this Agreement, including this paragraph 10.1, or the Restated
License Agreement.

  10.2   Nonexclusive Right To Sell Regent Products To Individuals and On-Line
Sellers. In the event that the Regent Agreement is terminated, expires, or
otherwise is no longer effective and SSG does not exercise its right of first
refusal for all of the rights granted to Regent Sports as set forth in paragraph
10.1 above, then Equilink and MacMark grant to SSG the nonexclusive right and
license to promote, advertise, merchandise, offer for sale, sell and distribute
the Otherwise Licensed Products (and all other products licensed to Regent
Sports under the Regent Agreement) to Individual Customers and On-Line Sellers
in the Domestic Territory, pursuant to the terms of this Agreement, with SSG
paying royalties as set forth in paragraph 4 herein. In the event that SSG
elects not to exercise its right of first refusal under paragraph 10.1 above,
then Equilink and MacMark shall not: a) sell or offer to sell, or b) license any
rights to offer for sale or sell, the Otherwise Licensed Products (or any other
products licensed to Regent Sports under the Regent Agreement) via E-Commerce
although SSG recognizes that a Brick and Mortar Retailer who purchases the
Otherwise Licensed Products from a licensee will have the ability to resell the
Otherwise Licensed Products on the Brick and Mortar Retailer’s own web site.
Stated otherwise, neither Equilink nor MacMark will license to a third-party the
right to sell the Otherwise Licensed Products (or any other products licensed to
Regent Sports under the Regent Agreement) via E-Commerce, provided, however, SSG
recognizes that a Brick and Mortar Retailer who purchases the Otherwise Licensed
Products from a licensee will have the ability to resell the Otherwise Licensed
Products on the Brick and Mortar Retailer’s own web site.         This paragraph
10.2 shall not apply in connection with SSG’s waiver of its right of first
refusal under paragraph 10.1 as amended herein, in connection with the 2005
Regent Term Sheet.

6.   Revision to Exhibit C. Exhibit C to the Restated License Agreement is
revised as hereto attached.

7.   Revision to Exhibit D. Exhibit D to the Restated License Agreement is
revised as hereto attached.

8



--------------------------------------------------------------------------------



 



Final 6/17/05

8.   Revisions to Paragraph Number References in Paragraphs 6 and 8. The
following paragraphs contain paragraph number references that are changed due to
the revisions referenced in the Agreement:

7.1 In paragraph 6.3.1 of the Restated License Agreement, reference to paragraph
3.8 is amended to paragraph 3.11.
7.2 In paragraph 6.3.9 of the Restated License Agreement, reference to paragraph
3.9 is amended to paragraph 3.12.
7.3 In paragraph 8.3 of the Restated License Agreement, reference to paragraph
3.4 is amended to paragraph 3.7.

9.   Entire Agreement; Amendment. This Agreement, including all Exhibits
referred to in the Agreement, together with the unrevised terms of the Restated
License Agreement (including all unrevised Exhibits referred to in the Restated
License Agreement), contains the entire understanding by and among the parties
with respect to the subject matter hereof and amends, restates and supersedes
all prior and contemporaneous written or oral negotiations and agreements by and
among them regarding the subject matter hereof except as otherwise expressly
provided in paragraph 2 of this Agreement. Any reliance by any party on any
prior or contemporaneous written or oral negotiations or statements would be
unintended and unjustified. This Agreement may be amended only by a writing
signed by all of the parties hereto.

10.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, each of the undersigned has caused its authorized
representative to execute this Agreement to be effective as of the Effective
Date.
MACMARK CORPORATION


BY: /s/                    
PRINTED NAME:                    
TITLE:                    


EQUILINK LICENSING CORPORATION


BY: /s/                    
PRINTED NAME:                    
TITLE:                    


SPORT SUPPLY GROUP, INC.


BY: /s/                    
PRINTED NAME:                    
TITLE:                    

9